Exhibit 10.2
INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT, is dated as of October 16, 2012 (as amended,
restated, renewed, extended, supplemented or otherwise modified from time to
time this “Agreement”), is entered into by and among (1) EDGEN MURRAY
CORPORATION, a Nevada corporation (the “US Borrower”), (2) EM HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), (3) JPMORGAN CHASE BANK, N.A.,
in its capacity as collateral agent for the Revolving Credit Obligations (“U.S.
Revolving Credit Collateral Agent”), (4) JPMORGAN CHASE BANK, N.A., in its
capacity as U.S. administrative agent for the Revolving Credit Obligations
(“U.S. Revolving Credit Administrative Agent”), and (5) THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A. in its capacity as collateral agent for the Notes
Obligations (as defined below) (including its successors and assigns from time
to time, the “Notes Collateral Agent”).  Capitalized terms used in this
Agreement have the meanings assigned to them in Section 1 below.


RECITALS
 
A.           The Borrowers, the Revolving Credit Guarantors, the Revolving
Credit Lenders, the Revolving Credit Collateral Agents and the Revolving Credit
Administrative Agents have entered into a Credit Agreement, dated as of May 11,
2007, providing for revolving credit facilities (as amended, restated,
supplemented, modified, replaced or refinanced from time to time, the “Revolving
Credit Agreement”);
 
B.           The US Borrower, Edgen Group, Inc. a Delaware corporation (the
“Parent”), EDG Holdco LLC, a Delaware limited liability company (“EDG Holdco”),
Holdings, Bourland & Leverich Supply Co. LLC (“B&L Supply”) and The Bank of New
York Mellon Trust Company, N.A., as trustee (in such capacity, including its
successors and assigns from time to time, the “Notes Trustee”)  have entered
into an Indenture, dated as of the date hereof (the “Indenture”), governing the
US Borrower’s 8.75% Senior Secured Notes due 2020 (the “Notes”) issued
thereunder;
 
C.           All or portions of the obligations of (i) the Borrowers, Holdings
and certain Foreign Subsidiaries of Holdings (the “Non-US Guarantors”) under the
Revolving Credit Agreement, any Banking Services Agreements and any Hedge
Agreements to the Revolving Credit Claimholders are secured by Liens (as defined
below) on the Revolving Credit Primary Collateral (as defined below) of the US
Borrower and Holdings and on certain assets of the Non-US Borrowers and the
Non-US Guarantors, and (ii) the US Borrower, Parent, EDG Holdco, Holdings, B&L
Supply and any US Subsidiary Guarantor under the Indenture are secured by Liens
(as defined below) on substantially all of the assets of the US Borrower,
Parent, EDG Holdco, Holdings, B&L Supply and any US Subsidiary Guarantor;
 
D.           Pursuant to (i) the Revolving Credit Agreement, Holdings and the
Non-US Guarantors have guaranteed all or portions of the Revolving Credit
Obligations (the “Revolving Credit Guaranty”); (ii) the Revolving Credit
Agreement, the Borrowers and the Revolving Credit Guarantors have agreed to
cause certain future US Subsidiary Guarantors and their future Foreign
Subsidiaries to guaranty all or portions of the Revolving Credit Obligations
pursuant to the Revolving Credit Guaranty; (iii) the Indenture, Parent, EDG
Holdco, Holdings and B&L Supply have guaranteed the Notes Obligations (the
“Notes Guarantees”); and (iv) the Indenture, Holdings has caused its Domestic
Guarantor Subsidiaries, and has agreed to cause its future Domestic Guarantor
Subsidiaries (collectively, the “US Subsidiary Guarantors” and together with
Holdings, the “US Guarantors”), to guaranty the Notes Obligations pursuant to
the Notes Guarantees;
 
 
 

--------------------------------------------------------------------------------

 
 
E.           In order to induce (i) the Revolving Credit Claimholders to agree
to certain amendments to the Revolving Credit Agreement and to provide certain
consents thereunder (including in connection with the issuance of the Notes), to
continue to make Loans and other extensions of credit thereunder, to continue to
provide Banking Services and to continue to enter into Hedge Agreements and (ii)
the Notes Collateral Agent and the Notes Claimholders to enter into the Notes
Documents, as applicable, and the initial Holders to acquire the Notes, the US
Revolving Credit Collateral Agent and the US Revolving Credit Administrative
Agent, each on behalf of the Revolving Credit Claimholders, and the Notes
Collateral Agent, on behalf of the Notes Claimholders, have agreed to the
relative priority of their respective Liens on the Collateral and certain other
rights, priorities and interests as set forth in this Agreement; and
 
F.           This Agreement is intended to allocate certain rights, benefits and
priorities in the Revolving Credit Primary Collateral of the US Borrower and any
US Guarantor or any other Collateral of the US Borrower and any US Guarantor
between the US Revolving Credit Collateral Agent and the Revolving Credit
Claimholders on the one hand and the Notes Collateral Agent and the Notes
Claimholders on the other hand.
 
AGREEMENT
 
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
SECTION 1.  Definitions.
 
1.1          Defined Terms.
 
As used in the Agreement, the following terms shall have the following meanings:
 
“Access Period” means with respect to each parcel of Real Estate Assets, the
period, after the commencement of an Enforcement Period, which begins, with
respect to such parcel of Real Estate Assets, on the day that the US Revolving
Credit Collateral Agent provides the Notes Collateral Agent with the notice of
its election to request access with respect to such parcel of Real Estate Assets
pursuant to Section 3.2(b) below and ends on the earliest of (i) the 180th day
after the US Revolving Credit Collateral Agent obtains the ability to use, take
physical possession of, remove or otherwise control the use or access to the
Revolving Credit Primary Collateral located on such Real Estate Asset following
Enforcement plus such number of days, if any, after the US Revolving Credit
Collateral Agent obtains access to such Revolving Credit Primary Collateral that
it is stayed or otherwise prohibited by law or court order from exercising
remedies with respect to Revolving Credit Primary Collateral located on such
Real Estate Asset or (ii) the date on which all or substantially all of the
Revolving Credit Primary Collateral located on such Real Estate Asset is sold or
liquidated, or (iii) the date on which the Discharge of Revolving Credit
Obligations occurs.
 
“Accounts” means all now present and future “accounts” and “payment intangibles”
(in each case, as defined in Article 9 of the UCC).
 
“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement,
armored car agreement, credit card processing agreement or any similar deposit
or securities account agreements among the Notes Collateral Agent and/or the US
Revolving Credit Collateral Agent and a Grantor and the relevant service
provider, financial institution depository or securities intermediary.
 
 
2

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or under common control with such specified Person.  For purposes
of this definition, “control,” as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
 
“Agents” means the US Revolving Credit Collateral Agent and the Notes Collateral
Agent.
 
“Agreement” has the meaning assigned to such term in the Preamble to this
Agreement.
 
“B&L Supply” has the meaning assigned to such term in the Recitals to this
Agreement.
 
 “Banking Services” means each and any of the following bank services provided
to any Grantor by any Revolving Credit Lender or any of its Affiliates:
 
(a)           commercial credit cards;
 
(b)           stored value cards; and
 
(c)           treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts, and interstate or foreign depository network services).
 
“Banking Services Agreement” means any agreement that evidences any Banking
Services Obligations.
 
“Banking Services Obligations” means any and all obligations of the Grantors, or
any of them, whether absolute or contingent and howsoever and whensoever
created, rising, evidenced, or acquired (including all renewals, extensions,
modifications thereof, and substitutions therefore) in connection with Banking
Services.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors in any applicable jurisdiction.
 
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the board of directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrowers” means the US Borrower and the Non-US Borrowers.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in New York City are authorized or required by law to close.
 
“Canadian Borrower” means Edgen Murray Canada Inc., an Alberta company.
 
“Canadian Revolving Credit Administrative Agent” means JPMorgan Chase Bank,
N.A., Toronto Branch, and any of its successors or assigns from time to time.
 
“Canadian Revolving Credit Collateral Agent” means JPMorgan Chase Bank, N.A.,
Toronto Branch, and any of its successors or assigns from time to time.
 
“Capital Stock” means:
 
(a)           in the case of a corporation, corporate stock;
 
(b)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(c)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests;
 
(d)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; and
 
(e)           any warrants, options or other rights to acquire any of the
foregoing; but
 
excluding from all of the foregoing interests any debt securities which are
convertible into or exchangeable for any of the foregoing equity interests,
whether or not such debt securities include any right of participation with
Capital Stock.
 
“Capital Stock Collateral” means:
 
(a)           all of the Capital Stock in the US Borrower;
 
(b)           all of the Capital Stock in any Restricted Subsidiary which is
directly owned by Holdings, the US Borrower or any US Subsidiary Guarantor;
provided that in the case of any first-tier Foreign Subsidiary, the Capital
Stock Collateral shall be limited to 65% of the Voting Stock of such Foreign
Subsidiary;
 
(c)           Records, “supporting obligations” (as defined in Article 9 of the
UCC) and related Letters of Credit, commercial tort claims or other claims and
causes of action, in each case, to the extent directly related to the foregoing;
provided however, in the event that any such Records, “supporting obligations”
and related Letters of Credit, commercial tort claims or other claims and causes
of action directly relate to both the Revolving Credit Primary Collateral and
the Notes Collateral, then only those which primarily relate to the Notes
Collateral, shall be included in this definition; and
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of any or all of the foregoing.
 
“Chattel Paper” means all now present and future “chattel paper” (as defined in
Article 9 of the UCC).
 
“Claimholders” means the Revolving Credit Claimholders and the Notes
Claimholders.
 
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed that is subject to a security interest in favor of the U.S.
Revolving Credit Collateral Agent or the Notes Collateral Agent and constitutes
either Revolving Credit Collateral or Notes Collateral.  For the avoidance of
doubt, Collateral does not include any assets or property of any Non-US
Borrower, any Foreign Subsidiary of Holdings or the US Borrower or any Domestic
Subsidiary, directly or indirectly, owned by any Foreign Subsidiary.
 
“Copyright Licenses” means any and all present and future agreements (whether or
not in writing) providing for the granting of any right in, to or under
Copyrights (whether the applicable Grantor is licensee or licensor thereunder).
 
“Copyrights” means, collectively, with respect to each Grantor, all copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof, whether
registered or unregistered, whether published or unpublished and, in each case,
whether owned by or licensed to such Grantor) and all copyright registrations
and applications made by such Grantor, in each case, whether now owned or
hereafter created or acquired by or assigned to such Grantor, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, together
with any and all (i) rights and privileges arising under applicable law with
respect to such Grantor’s use of such copyrights, (ii) reissues, renewals,
continuations and extensions thereof and amendments thereto, (iii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.
 
“Deposit Accounts” means all now present and future “deposit accounts” (as
defined in Article 9 of the UCC).
 
“DIP Financing” has the meaning assigned to that term in Section 6.1.
 
“DIP Financing Cap Amount” means an aggregate amount of $25,000,000.
 
“Discharge of Notes Obligations” means, except to the extent otherwise expressly
provided in Section 5.5, either:
 
(a)           the US Borrower exercises its legal defeasance option or covenant
defeasance option in accordance with the terms of the Indenture; or
 
(b)           the satisfaction and discharge of all Notes Obligations in
accordance with the terms of the Indenture.
 
 
5

--------------------------------------------------------------------------------

 
 
If a Discharge of Notes Obligations occurs prior to the termination of this
Agreement in accordance with Section 8.2, to the extent that additional Notes
are issued or incurred or the Notes Obligations are reinstated in accordance
with Section 6.4, the Discharge of Notes Obligations shall (effective upon the
incurrence or issuance of such additional Notes or the reinstatement of such
Notes Obligations, as applicable) be deemed to no longer be effective.
 
“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:
 
(a)           termination or expiration of all commitments, if any, to extend
credit that would constitute Revolving Credit Obligations;
 
(b)           payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding), on all Indebtedness outstanding under the
Revolving Credit Documents and constituting Revolving Credit Obligations;
 
(c)           payment in full in cash of all Hedging Obligations and all Banking
Services Obligations constituting Revolving Credit Obligations and the
expiration or termination of all outstanding transactions under Hedge Agreements
and all Banking Services Agreements included in the Revolving Credit Obligations
or the cash collateralization of all such Hedging Obligations and Banking
Services Obligations on terms satisfactory to each applicable counterparty;
 
(d)           termination or cash collateralization (in an amount and manner
reasonably satisfactory to any Revolving Credit Collateral Agent, but in no
event greater than 105% of the aggregate undrawn face amount plus a reasonable
reserve amount to protect any Revolving Credit Collateral Agent for potential
expenses in respect of any letters of credit that are not terminated) of all
letters of credit issued under the Revolving Credit Documents and constituting
Revolving Credit Obligations; and
 
(e)           payment in full in cash of all other Revolving Credit Obligations
that are outstanding and unpaid at the time the Indebtedness constituting the
Revolving Credit Obligations is paid in full in cash (other than any obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities in respect of which no claim or demand for payment has been made at
such time).
 
If a Discharge of Revolving Credit Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Revolving Credit Obligations are incurred or Revolving Credit Obligations are
reinstated in accordance with Section 6.4, the Discharge of Revolving Credit
Obligations shall (effective upon the incurrence of such additional Revolving
Credit Obligations or reinstatement of the Revolving Credit Obligations, as
applicable) be deemed to no longer be effective.
 
“Disposition” has the meaning assigned to that term in Section 5.1(b).
 
“Domestic” means, as to any Person, a Person which is created or organized under
the laws of the United States of America, any of its states or the District of
Columbia.
 
“Domestic Guarantor Subsidiary” means any Domestic Subsidiary of Holdings (other
than US Borrower) that is a Significant Subsidiary; provided that Holdings
holds, directly or indirectly, at least 80% of the Capital Stock of such
Domestic Subsidiary and such Domestic Subsidiary is not, directly or indirectly,
owned by any Restricted Subsidiary of Holdings that is a Foreign Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
 
“EDG Holdco” has the meaning assigned to such term in the Recitals to this
Agreement.
 
“Enforcement” means, for one or both of the US Revolving Credit Collateral Agent
and the Notes Collateral Agent, when a Revolving Credit Default or a Notes
Default, as the case may be, has occurred and is continuing, any action taken by
such Person to repossess, or exercise any remedies with respect to, any material
amount of Collateral or commence the judicial enforcement of any of the rights
and remedies with respect to any Collateral under the Revolving Credit
Documents, the Notes Documents or under any applicable law, but in all cases
excluding (i) the demand of the repayment of all the principal amount of any of
the Obligations, (ii) the imposition of a default rate or late fee (including
any additional interest in respect of Notes Obligations) and (iii) the
collection and application of, or the delivery of any activation notice with
respect to, Accounts or other monies deposited from time to time in Deposit
Accounts or Securities Accounts, in each case other than the Net Cash Proceeds
Account, against the Revolving Credit Obligations pursuant to the Revolving
Credit Documents.
 
“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default or Notes Default, as the case may be, has occurred and
is continuing, by the US Revolving Credit Collateral Agent or the Notes
Collateral Agent to the other Agent announcing that an Enforcement Period has
commenced and specifying the relevant event of default.
 
“Enforcement Period” means the period of time following the receipt by either
the US Revolving Credit Collateral Agent or the Notes Collateral Agent, as
applicable, of an Enforcement Notice from the other Agent until the first to
occur of (i) in the case of an Enforcement Period commenced by the US Revolving
Credit Collateral Agent, the Discharge of Revolving Credit Obligations, or, in
the case of an Enforcement Period commenced by the Notes Collateral Agent, the
Discharge of Notes Obligations, (ii) the US Revolving Credit Collateral Agent or
the Notes Collateral Agent (as applicable) agrees in writing to terminate the
Enforcement Period or (iii) the date on which the Revolving Credit Default or
the Notes Default that was the subject of the Enforcement Notice relating to
such Enforcement Period has been cured to the satisfaction of the US Revolving
Credit Collateral Agent or the Notes Collateral Agent, as applicable, or waived
in writing in accordance with the terms of the Revolving Credit Agreement or the
Indenture, as applicable.
 
“Equipment” means: (i) all “equipment” (as defined in Article 9 of the UCC),
(ii) all trade-fixtures, sales displays, lighting, shelving, signage and
“fixtures” (as defined in Article 9 of the UCC) and (iii) all accessions or
additions thereto, all parts thereof, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefore, wherever located and whether now or hereafter existing.
 
“Foreign Subsidiary” means each Subsidiary that is not a Domestic Subsidiary.
 
 
7

--------------------------------------------------------------------------------

 
 
“General Intangibles” means all present and future “general intangibles” (as
defined in Article 9 of the UCC), but excluding “payment intangibles” (as
defined in Article 9 of the UCC), Hedge Agreements and Intellectual Property and
any rights thereunder.
 
“Grantors” means the US Borrower, each US Guarantor and each other Domestic
Subsidiary of Holdings or the US Borrower (other than any Domestic Subsidiary,
directly or indirectly, owned by any Foreign Subsidiary) that has or may from
time to time hereafter execute and deliver a Security Document granting a Lien
or other interest in its property to secure any of the Obligations.
 
“Hedge Agreement” means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies entered
into for the purposes of hedging the Borrowers’ exposure to interest or exchange
rates, loan credit exchanges, security or currency valuations or commodity
prices not for speculative purposes, in each case entered into with a Revolving
Credit Lender Counterparty.
 
“Hedging Obligation” of any Person means any Obligation of such Person pursuant
to any Hedge Agreement.
 
“Holders” has the meaning assigned to such term in the Indenture.
 
“Holdings” has the meaning assigned to such term in the Preamble to this
Agreement.
 
“Indebtedness” means and includes all Obligations that constitute “Loans” within
the meaning of the Revolving Credit Agreement and all Notes Obligations.
 
“Indenture” has the meaning assigned to such term in the Recitals to this
Agreement.
 
“Insolvency or Liquidation Proceeding” means:
 
(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;
 
(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its assets;
 
(c)           any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or
 
(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.
 
“Instruments” means all now present and future “instruments” (as defined in
Article 9 of the UCC).
 
 
8

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses.
 
“Inventory” means all present and future “inventory” (as defined in Article 9 of
the UCC) and, in any event, includes, without limitation, all goods held for
sale or lease or to be furnished under contracts of service or so leased or
furnished, all raw materials, work in process, finished goods, and materials
used or consumed in the manufacture, packing, shipping, advertising, selling,
leasing, furnishing or production of such inventory or otherwise used or
consumed in any Grantor's business; the purchaser’s interest in any goods being
manufactured pursuant to any contract or other arrangement with a supplier, all
goods in transit from suppliers (whether or not evidenced by a document of
title) and all goods in which any Grantor has an interest in mass or a joint or
other interest or right of any kind; and all goods which are returned to or
repossessed by any Grantor, all computer programs embedded in any goods and all
accessions thereto and products thereof (in each case, regardless of whether
characterized as inventory under the UCC).
 
“Investment Property” means all “investment property” (as such term is defined
in Section 9-102(a)(49) of the New York UCC).
 
“Letter of Credit” means any present and future “letter of credit” (as defined
in Article 5 of the UCC).
 
“Letter of Credit Rights” means any “letter-of-credit right” (as defined in
Article 9 of the UCC).
 
“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, claim, charge, assignment, hypothecation, security interest or
encumbrance of any kind or any arrangement to provide priority or preference or
any filing of any financing statement or any financing change statement under
the UCC or any other similar notice of lien under any similar notice or
recording statute of any governmental authority, including any easement,
right-of-way or other encumbrance on title to real property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Notes Mortgage.
 
“Net Cash Proceeds Account” means any Deposit Account or Securities Account that
is (i) established by any Grantor, (ii) subject to the control (within the
meaning of Section 9-104 of the New York UCC) of the Notes Collateral Agent and
(iii) free and clear of all other Liens and which account contains only (a)
proceeds of the sale of any Notes Collateral, (b) proceeds of Notes Collateral
arising from any Recovery Event (as such term is defined in the Indenture), (c)
proceeds of foreclosures or other sales of Notes Collateral, (d) proceeds of the
issuance of any Notes after the date hereof and (e) any other awards or proceeds
pursuant to the Notes Collateral Documents including earnings, revenues, rents,
issues, profits and income from the Notes Collateral received pursuant to the
Notes Collateral Documents, in each case for which a Net Cash Proceeds Letter of
Credit has not been issued.
 
 
9

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds Letter of Credit” means any letter of credit issued to the
Notes Collateral Agent in lieu of depositing (a) proceeds of the sale of any
Notes Collateral, (b) proceeds of Notes Collateral arising from any Recovery
Event (as such term is defined in the Indenture), (c) proceeds of foreclosures
or other sales of Notes Collateral, (d) proceeds of the issuance of any Notes
after the date hereof or (e) any other awards or proceeds pursuant to the Notes
Collateral Documents including earnings, revenues, rents, issues, profits and
income from the Notes Collateral received pursuant to the Notes Collateral
Documents, in each case, into the Net Cash Proceeds Account.
 
“New Agent” has the meaning assigned to that term in Section 5.5.
 
“New Debt Notice” has the meaning assigned to that term in Section 5.5.
 
“Non-US Borrowers” means the Canadian Borrower, the UK Borrower, the Singapore
Borrower and any other Borrower (as such term is defined in the Revolving Credit
Agreement) that is not a Domestic Person.
 
“Non-US Guarantors” has the meaning assigned to that term in the Recitals to
this Agreement.
 
“Notes” has the meaning assigned to such term in the Preamble to this Agreement
and includes any additional Notes issued after the date hereof.
 
“Notes Claimholders” means, at any relevant time, the holders of Notes
Obligations at that time, including the Holders, the Notes Trustee and the Notes
Collateral Agent, under the Notes Documents.
 
“Notes Collateral” means all now owned or hereafter acquired Collateral other
than the Revolving Credit Primary Collateral, including, without limitation:
 
(a)           all Accounts, Chattel Paper and Instruments, in each case, solely
to the extent relating to the sale of Notes Collateral described in clauses (b)
through (f) of this definition;
 
(b)           all Equipment;
 
(c)           all Capital Stock Collateral;
 
(d)           all Real Estate Assets;
 
(e)           all Intellectual Property;
 
(f)           all Notes General Intangibles;
 
(g)           the Net Cash Proceeds Account;
 
(h)           all Records, “supporting obligations” (as defined in Article 9 of
the UCC) and related Letters of Credit, commercial tort claims or other claims
and causes of action, in each case, to the extent directly related to the
foregoing; provided however, in the event that any such Records, “supporting
obligations” and related Letters of Credit, commercial tort claims or other
claims and causes of action directly relate to both the Revolving Credit Primary
Collateral and the Notes Collateral, then only those which primarily relate to
the Notes Collateral shall be included in this definition; and
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of any or all of the foregoing;
 
provided, however, that the term “Notes Collateral” shall include (as provided
in Section 3.4 below) identifiable proceeds (including lease payments under
leases of Equipment) of Notes Collateral that are deposited or held in any
Deposit Accounts or Securities Accounts, in each case other than the Net Cash
Proceeds Account, after an Enforcement Notice, except to the extent that the
Notes Collateral Agent has been provided with a Net Cash Proceeds Letter of
Credit, in connection with the receipt by any Grantor of, and in the amount of,
such identifiable proceeds in which case the term “Notes Collateral” shall not
include such identifiable proceeds.
 
“Notes Collateral Agent” has the meaning assigned to such term in the Preamble
to this Agreement.
 
“Notes Collateral Documents” means the Indenture and the “Collateral Documents”
as such term is defined in the Indenture, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Notes Obligations or
under which rights or remedies with respect to such Liens are governed.
 
“Notes Default” means an “Event of Default” as such term is defined in the
Indenture.
 
“Notes Documents” means the Indenture, the Notes, any Registered Equivalent
Notes, the Notes Collateral Documents and each of the other agreements,
documents and instruments providing for or evidencing any other Notes
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Notes Obligations, including any intercreditor,
supplemental indenture or joinder agreement among holders of Notes Obligations,
to the extent such are effective at the relevant time, as each may be amended,
supplemented, refunded, deferred, restructured, replaced or refinanced from time
to time in whole or in part (whether with the Notes Collateral Agent or other
agents and lenders or otherwise), in each case in accordance with the provisions
of this Agreement.
 
“Notes General Intangibles” means all General Intangibles pertaining to the
other items of property included within clauses (a), (b), (c), (d) and (e) of
the definition of Notes Collateral, including, without limitation, all
contingent rights with respect to warranties on Equipment.
 
“Notes Guarantees” has the meaning assigned to such term in the Recitals to this
Agreement.
 
“Notes Mortgages” means a collective reference to each mortgage, deed of trust
and other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any Notes Obligations or under which
rights or remedies with respect to any such Liens are governed.
 
 
11

--------------------------------------------------------------------------------

 
 
“Notes Obligations” means the following:
 
(a)  All Obligations of the US Borrower and the US Guarantors under the
Indenture, the Notes issued thereunder and the other Notes Documents.  The
“Notes Obligations” shall include all Post-Petition Interest.
 
(b)  To the extent any payment with respect to any Notes Obligation (whether by
or on behalf of any Grantor, as proceeds of security, enforcement of any right
of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Revolving Credit Claimholders, receiver or similar Person, then
the Obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the Notes
Claimholders and the Revolving Credit Claimholders, be deemed to be reinstated
and outstanding as if such payment had not occurred.  To the extent that any
interest, fees, expenses or other charges (including, without limitation,
Post-Petition Interest) to be paid pursuant to the Notes Documents are
disallowed by order of any court, including, without limitation, by order of a
court in any Insolvency or Liquidation Proceeding, such interest, fees, expenses
and charges (including, without limitation, Post-Petition Interest) shall, as
between the Notes Claimholders and the Revolving Credit Claimholders, be deemed
to continue to accrue and be added to the amount to be calculated as the “Notes
Obligations”.
 
“Notes Trustee” has the meaning assigned to such term in the Recitals to this
Agreement.
 
“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the Notes Claimholders, the Revolving Credit
Claimholders or any of them or their respective Affiliates, in each case under
the Notes Documents or the Revolving Credit Documents, whether for principal,
interest or payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise and all guarantees of any of the foregoing.
 
“Parent” has the meaning assigned to such term in the Recitals of this
Agreement.
 
“Patent Licenses” means all present and future agreements providing for the
granting of any right in or to Patents (whether the applicable Grantor is
licensee or licensor thereunder).
 
“Patents” means, collectively, with respect to each Grantor, all letters patent
issued or assigned to, and all patent applications and registrations made by,
such Grantor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof and, in each case,
whether owned by or licensed to such Grantor), and all goodwill associated
therewith, now existing or hereafter adopted or acquired, together with any and
all (i) rights and privileges arising under applicable law with respect to such
Grantor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, and rights to obtain
any of the foregoing, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
 
12

--------------------------------------------------------------------------------

 
 
“Pledged Collateral” has the meaning set forth in Section 5.4.
 
“Post-Petition Interest” means all interest, fees, expenses and other charges
that, pursuant to any of the Indenture, the Notes or the Revolving Credit
Agreement, as applicable, continue to accrue after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under Bankruptcy Law or in
any such Insolvency or Liquidation Proceeding.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property,
including, without limitation, Mortgaged Premises, distribution centers and
warehouses and corporate headquarters and administrative offices.
 
“Records” means all now present and future “records” (as defined in Article 9 of
the UCC).
 
“Recovery” has the meaning set forth in Section 6.4.
 
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund, or to issue
other indebtedness, in exchange or replacement for, such Indebtedness in whole
or in part.  “Refinanced” and “Refinancing” shall have correlative meanings.
 
“Registered Equivalent Notes” means, with respect to any Notes originally issued
in a private transaction not subject to the registration requirements of the
Securities Act, substantially identical notes (having the same Notes Guarantees
and Notes Collateral) issued in a dollar-for-dollar exchange therefor pursuant
to an exchange offer registered with the SEC.
 
“Restricted Subsidiary” has the meaning assigned to such term in the Indenture.
 
“Revolving Commitments” means the “Revolving Commitments” as such term is
defined in the Revolving Credit Agreement.
 
“Revolving Credit Administrative Agents” means the US Revolving Credit
Administrative Agent, the Canadian Revolving Credit Administrative Agent, the UK
Revolving Credit Administrative Agent, and the Singapore Revolving Credit
Administrative Agent.
 
“Revolving Credit Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.
 
“Revolving Credit Cap Amount” means the greater of (a) $195,000,000 less the
amount of all mandatory prepayments of any loans to the extent accompanied by a
corresponding reduction in the applicable Revolving Commitments (excluding
reductions in sub-facility commitments not accompanied by a corresponding
reduction in the applicable Revolving Commitments) and (b) the Borrowing Base
(as such term is defined in the Indenture).
 
“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the Revolving Credit
Lenders, the Revolving Credit Administrative Agents and the Revolving Credit
Collateral Agents, under the Revolving Credit Documents.
 
 
13

--------------------------------------------------------------------------------

 
 
“Revolving Credit Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Revolving Credit Obligations.
 
“Revolving Credit Collateral Agents” means the US Revolving Credit Collateral
Agent, the UK Revolving Credit Collateral Agent, the Canadian Revolving Credit
Collateral Agent and the Singapore Revolving Credit Collateral Agent.
 
“Revolving Credit Collateral Documents” means “Security Agreements” as such term
is defined in the Revolving Credit Agreement, and any other agreement, document
or instrument pursuant to which a Lien is granted securing any Revolving Credit
Obligations or under which rights or remedies with respect to such Liens are
governed.
 
“Revolving Credit Default” means an “Event of Default” as such term is defined
in the Revolving Credit Agreement.
 
“Revolving Credit Documents” means (a) the Revolving Credit Agreement and the
“Loan Documents” as such term is defined in the Revolving Credit Agreement and
(b) each of the other agreements, documents and instruments providing for or
evidencing any other Revolving Credit Obligation, and any other document or
instrument executed or delivered at any time in connection with any Revolving
Credit Obligations, including any intercreditor or joinder agreement among
holders of Revolving Credit Obligations to the extent such are effective at the
relevant time, as each may be amended, supplemented, refunded, deferred,
restructured, replaced or refinanced from time to time in whole or in part
(whether with any Revolving Credit Collateral Agent and the Revolving Credit
Lenders or other agents and lenders or otherwise), in each case in accordance
with the provisions of this Agreement.
 
“Revolving Credit Guarantors” means Holdings, the Non-US Guarantors and the
direct and indirect Domestic Subsidiaries of Holdings that have guaranteed all
or a portion of the Revolving Credit Obligations.
 
“Revolving Credit Guaranty” has the meaning assigned to such term in the
Recitals to this Agreement.
 
“Revolving Credit Lender Counterparty” means any Person who at the time such
Hedge Agreement was entered into was a Revolving Credit Administrative Agent, a
Revolving Credit Lender or an Affiliate of any of the foregoing Persons.
 
“Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Documents.


“Revolving Credit Obligations” means, subject to clause (c) hereof, the
following:
 
(a)           All Obligations, Hedging Obligations and Banking Services
Obligations outstanding under the Revolving Credit Agreement and the other
Revolving Credit Documents, including Hedge Agreements and Banking Services
Agreements.  “Revolving Credit Obligations” shall include all Post-Petition
Interest.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           To the extent any payment with respect to any Revolving Credit
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Notes Claimholders, receiver or similar Person, then
the Obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the Revolving
Credit Claimholders and the Notes Claimholders, be deemed to be reinstated and
outstanding as if such payment had not occurred.  To the extent that any
interest, fees, expenses or other charges (including, without limitation,
Post-Petition Interest) to be paid pursuant to the Revolving Credit Documents
are disallowed by order of any court, including, without limitation, by order of
a court in any Insolvency or Liquidation Proceeding, such interest, fees,
expenses and charges (including, without limitation, Post-Petition Interest)
shall, as between the Revolving Credit Claimholders and the Notes Claimholders,
be deemed to continue to accrue and be added to the amount to be calculated as
the “Revolving Credit Obligations.”
 
(c)           Notwithstanding the foregoing, if the sum of: (1) Loans (as
defined in the Revolving Credit Agreement) constituting principal outstanding
under the Revolving Credit Agreement and the other Revolving Credit Documents;
plus (2) the aggregate face amount of any outstanding letters of credit issued
under the Revolving Credit Agreement, is in excess of the Revolving Credit Cap
Amount, then only that portion of such Loans (as defined in the Revolving Credit
Agreement) and such aggregate face amount of letters of credit equal to the
Revolving Credit Cap Amount shall be included in Revolving Credit Obligations
and interest, fees and expenses with respect to such Loans (as defined in the
Revolving Credit Agreement) and letters of credit shall only constitute
Revolving Credit Obligations to the extent related to Loans (as defined in the
Revolving Credit Agreement) and face amounts of letters of credit so included in
the Revolving Credit Obligations.
 
“Revolving Credit Primary Collateral” means, with respect to any Grantor, all of
the following now owned or hereafter acquired Collateral:
 
(a)           Accounts (except to the extent relating to the sale of Notes
Collateral);
 
(b)           Chattel Paper (except to the extent relating to the sale of Notes
Collateral);
 
(c)           Instruments (except to the extent relating to the sale of Notes
Collateral);
 
(d)           Letters of Credit and Letter of Credit Rights (except to the
extent relating to any Net Cash Proceeds Letter of Credit);
 
(e)           Deposit Accounts and Securities Accounts, in each case other than
the Net Cash Proceeds Account, and all other Investment Property (other than
Capital Stock Collateral), including all cash, checks and other evidences of
payments, marketable securities, securities entitlements, financial assets and
other funds held in or on deposit in any of the foregoing;
 
(f)           Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory;
 
(g)           General Intangibles (other than Intellectual Property and Notes
General Intangibles) and all rights under Hedge Agreements and Banking Services
Agreements;
 
 
15

--------------------------------------------------------------------------------

 
 
(h)           Records, “supporting obligations” (as defined in Article 9 of the
UCC) and related Letters of Credit, commercial tort claims or other claims and
causes of action, in each case, to the extent directly related to the foregoing;
provided however, in the event that any such Records, “supporting obligations”
and related Letters of Credit, commercial tort claims or other claims and causes
of action directly relate to both the Revolving Credit Primary Collateral and
the Notes Collateral, then only those which primarily relate to the Revolving
Credit Primary Collateral shall be included in this definition; and
 
(i)           substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of any or all of the foregoing;
 
provided, however, that to the extent that identifiable proceeds (including
lease payments under leases of Equipment) of Notes Collateral are deposited or
held in any such Deposit Accounts or Securities Accounts, in each case other
than the Net Cash Proceeds Account, after an Enforcement Notice, then (as
provided in Section 3.4 below) such identifiable proceeds shall be treated as
Notes Collateral, except to the extent that the Notes Collateral Agent has been
provided with a Net Cash Proceeds Letter of Credit in connection with the
receipt by any Grantor of, and in the amount of, such identifiable proceeds in
which case the term “Notes Collateral” shall not include such identifiable
proceeds.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities Exchange Commission promulgated thereunder.
 
“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.
 
“Security Documents” means this Agreement, and all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the US Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the US Revolving Credit
Collateral Agent or the Notes Collateral Agent, as the case may be, as each may
be amended, supplemented, refunded, deferred, restructured, replaced or
refinanced from time to time in whole or in part (whether with the Notes
Collateral Agent or the Notes Claimholders or the US Revolving Credit
Administrative Agent, the US Revolving Credit Collateral Agent or the Revolving
Credit Claimholders, as applicable), in each case in accordance with the
provisions of this Agreement.
 
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act.
 
“Singapore Borrower” means Edgen Murray PTE. Ltd., a company incorporated in
Singapore.
 
“Singapore Revolving Credit Administrative Agent” means The Hongkong and
Shanghai Banking Corporation Limited, and any of its successors or assigns from
time to time.
 
 
16

--------------------------------------------------------------------------------

 
 
“Singapore Revolving Credit Collateral Agent” means The Hongkong and Shanghai
Banking Corporation Limited, and any of its successors or assigns from time to
time.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, (b) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all equity interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (c) any partnership (i) the sole general partner or
the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (ii) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (d) any other Person
that is otherwise controlled by the parent and/or one or more subsidiaries of
the parent.
 
“Trademark Licenses” means any and all present and future agreements providing
for the granting of any right in or to Trademarks (whether such Grantor is
licensee or licensor thereunder).
 
“Trademarks” means, collectively, with respect to each Grantor, all trademarks,
service marks, slogans, logos, certification marks, trade dress, uniform
resource locations (URLs), domain names, corporate names, trade names and other
source or business identifiers, whether registered or unregistered, owned by or
assigned to such Grantor and all registrations and applications for the
foregoing (whether statutory or common law, whether established or registered in
the United States, any State thereof, or any other country or any political
subdivision thereof and, in each case, whether owned by or licensed to such
Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks,
(ii) reissues, continuations, extensions and renewals thereof and amendments
thereto, (iii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.
 
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
 
“UK Borrower” means Edgen Murray Europe Limited, a company organized under the
laws of England and Wales.
 
“UK Revolving Credit Administrative Agent” means J.P. Morgan Europe Limited, and
any of its successors or assigns from time to time.
 
“UK Revolving Credit Collateral Agent” means J.P. Morgan Europe Limited, and any
of its successors or assigns from time to time.
 
“US Borrower” has the meaning assigned to such term in the Preamble to this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
“US Guarantors” has the meaning assigned to that term in the Recitals to this
Agreement.
 
“US Revolving Credit Administrative Agent” has the meaning assigned to such term
in the Preamble to this Agreement.
 
“US Revolving Credit Collateral Agent” has the meaning assigned to such term in
the Preamble to this Agreement.
 
 “US Subsidiary Guarantors” has the meaning assigned to that term in the
Recitals to this Agreement.
 
“Voting Stock” means, with respect to any Person, any class or classes of
Capital Stock pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
 
1.2           Terms Generally.  The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise:
 
(a)           any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, modified, renewed or extended;
 
(b)           any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;
 
(c)           the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
 
(d)           all references herein to Sections shall be construed to refer to
Sections of this Agreement;
 
(e)           all references to terms defined in the New York UCC shall have the
meaning ascribed to them therein (unless otherwise specifically defined herein);
and
 
(f)           the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 2.  Lien Priorities.
 
2.1           Relative Priorities for the Revolving Credit Primary Collateral. 
Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing the Revolving Credit Obligations granted on the
Revolving Credit Primary Collateral or of any Liens securing the Notes
Obligations granted on the Revolving Credit Primary Collateral and
notwithstanding any provision of any UCC, or any other applicable law or the
Revolving Credit Documents or the Notes Documents or any defect or deficiencies
in, or failure to perfect, such Liens securing the Revolving Credit Obligations
or the Notes Obligations or any other circumstance whatsoever, the US Revolving
Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders and the Notes Collateral Agent, on behalf of itself and the Notes
Claimholders, each hereby agree that any Lien of the US Revolving Credit
Collateral Agent on any Revolving Credit Primary Collateral, whether now or
hereafter held by or on behalf of the US Revolving Credit Collateral Agent or
any Revolving Credit Claimholder or any agent or trustee therefor, regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects and prior to all Liens
on the Revolving Credit Primary Collateral securing any Notes Obligations.  For
the avoidance of doubt, any Lien of the US Revolving Credit Collateral Agent
securing Obligations in respect of Loans (as defined in the Revolving Credit
Agreement) and letters of credit issued under the Revolving Credit Agreement not
constituting Revolving Credit Obligations for purposes of clause (c) of the
definition of Revolving Credit Obligations, whether now or hereafter held by or
on behalf of the US Revolving Credit Collateral Agent or any Revolving Credit
Claimholder or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Lien of the
Notes Collateral Agent on the Revolving Credit Primary Collateral securing any
Notes Obligations (but only to the extent such Obligations do not constitute
Revolving Credit Obligations).
 
2.2           Notes Collateral.  The US Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders, acknowledges that it
does not have and, prior to the Discharge of the Notes Obligations, shall not
have a Lien on the Notes Collateral.  If for any reason the US Revolving Credit
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
obtains a Lien on the Notes Collateral, any Lien of the Notes Collateral Agent
on the Notes Collateral, whether now or hereafter held by or on behalf of the
Notes Collateral Agent or any Notes Claimholder or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to all Liens on the Notes Collateral securing any Revolving Credit
Obligations.
 
2.3           Prohibition on Contesting Liens.  The Revolving Credit Collateral
Agent on behalf of itself and the Revolving Credit Claimholders and the Notes
Collateral Agent on behalf of itself and the Notes Claimholders agrees that it
will not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Revolving Credit Claimholders or any of the Notes
Claimholders in all or any part of the Collateral, or the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any Revolving Credit Collateral Agent, any Revolving
Credit Claimholder, the Notes Collateral Agent or any Notes Claimholder to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the Obligations as provided in Sections 2.1,
2.2 and 3.1.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 3.  Enforcement.
 
3.1           Exercise of Remedies – Restrictions on the Notes Collateral Agent
and the Notes Claimholders.  Until the Discharge of Revolving Credit Obligations
has occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, the Notes Collateral Agent and the Notes
Claimholders:
 
(1)           will not exercise or seek to exercise any rights or remedies with
respect to any Revolving Credit Primary Collateral (including the exercise of
any right of setoff or any right under any Account Agreement, landlord waiver,
landlord access agreement, collateral access agreement or bailee’s letter or
similar agreement or arrangement to which the Notes Collateral Agent or any
Notes Claimholder is a party) or institute any action or proceeding with respect
to such rights or remedies (including any action of foreclosure);
 
(2)           will not contest, protest or object to any foreclosure or other
proceeding or action brought by the US Revolving Credit Collateral Agent or any
Revolving Credit Claimholder or any other exercise by the US Revolving Credit
Collateral Agent or any Revolving Credit Claimholder of any rights and remedies
relating to the Revolving Credit Primary Collateral, whether under the Revolving
Credit Documents or otherwise; and
 
(3)           except as may be permitted in Section 3.1(c), will not object to
or challenge the forbearance by the US Revolving Credit Collateral Agent or any
Revolving Credit Claimholder from bringing or pursuing any Enforcement;
 
provided, however, that, in the case of (1), (2) and (3) above, the Liens (if
any) granted to secure the Notes Obligations shall attach to any proceeds
resulting from actions taken by the US Revolving Credit Collateral Agent or any
Revolving Credit Claimholder in accordance with this Agreement and remaining
after application of such proceeds to the extent necessary to meet the
requirements of a Discharge of Revolving Credit Obligations.
 
(b)           Until the Discharge of Revolving Credit Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, the US Revolving Credit Collateral Agent and the Revolving
Credit Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith make determinations regarding the release, disposition, or
restrictions with respect to the Revolving Credit Primary Collateral without any
consultation with, interference by (provided that any action permitted under
this Agreement shall not constitute an interference) or the consent of the Notes
Collateral Agent or any Notes Claimholder (including voluntary Dispositions of
Revolving Credit Primary Collateral by the respective Grantors after a Revolving
Credit Default); provided, however, that the Lien (if any) securing the Notes
Obligations shall remain on the proceeds (other than those applied to the
Revolving Credit Obligations) of such Revolving Credit Primary Collateral
released or disposed of subject to the relative priorities described in Section
2.  In exercising rights and remedies with respect to the Revolving Credit
Primary Collateral, the US Revolving Credit Collateral Agent and the Revolving
Credit Claimholders may enforce the provisions of the Revolving Credit Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in the exercise of their sole discretion and without interference
by the Notes Collateral Agent or the Notes Claimholders (provided that any
action permitted under this Agreement shall not constitute an
interference).  Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of the Revolving Credit
Primary Collateral, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws or other laws
of any applicable jurisdiction.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, the Notes Collateral Agent and any
Notes Claimholder may:
 
(1)           file one or more claims or statements of interest with respect to
the Notes Obligations of any Grantor; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against such Grantor;
 
(2)           take any action (not adverse to the priority status of the Liens
on the Revolving Credit Primary Collateral, or the rights of the US Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
its Lien on any of the Collateral;
 
(3)           file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Notes
Claimholders, including any claims secured by the Revolving Credit Primary
Collateral, if any, in each case in accordance with the terms of this Agreement;
 
(4)           in any Insolvency or Liquidation Proceeding, file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either Bankruptcy Law or
applicable non-bankruptcy law, in each case not prohibited by the terms of this
Agreement;
 
(5)           in any Insolvency or Liquidation Proceeding, vote on any plan of
reorganization with respect to the Notes Collateral;
 
(6)           exercise any of its rights or remedies with respect to any of the
Revolving Credit Primary Collateral after the Discharge of Revolving Credit
Obligations has occurred; and
 
(7)           make a cash bid on all or any portion of the Revolving Credit
Primary Collateral in any foreclosure proceeding or action.
 
The Notes Collateral Agent, on behalf of itself and the Notes Claimholders,
agrees that it will not take or receive any Revolving Credit Primary Collateral
or any proceeds of such Revolving Credit Primary Collateral in connection with
the exercise of any right or remedy (including set-off) with respect to any such
Revolving Credit Primary Collateral in its capacity as a creditor in violation
of this Agreement.  Without limiting the generality of the foregoing, unless and
until the Discharge of Revolving Credit Obligations has occurred, except as
expressly provided in Section 6.3(c)(1) and this Section 3.1(c), the sole right
of the Notes Collateral Agent and the Notes Claimholders with respect to the
Revolving Credit Primary Collateral is to hold a Lien (if any) on such Revolving
Credit Primary Collateral pursuant to the applicable Notes Collateral Documents
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Revolving Credit Obligations
has occurred.
 
 
21

--------------------------------------------------------------------------------

 
 
(d)           Subject to Section 3.1(c) and Section 6.3(c)(1):
 
(1)           the Notes Collateral Agent, for itself and on behalf of the Notes
Claimholders, agrees that the Notes Collateral Agent and the Notes Claimholders
will not take any action with respect to the Revolving Credit Primary Collateral
that would hinder any exercise of remedies by the US Revolving Credit Collateral
Agent under the Revolving Credit Documents or that is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Revolving Credit Primary Collateral, whether by foreclosure or otherwise;
 
(2)           the Notes Collateral Agent, for itself and on behalf of the Notes
Claimholders, hereby waives any and all rights the Notes Collateral Agent or the
Notes Claimholders, as applicable, may have as a junior lien creditor with
respect to the Revolving Credit Primary Collateral or otherwise to object to the
manner in which the US Revolving Credit Collateral Agent or the Revolving Credit
Claimholders seek to enforce or collect the Revolving Credit Obligations or the
Liens securing the Revolving Credit Obligations granted in any of the Revolving
Credit Documents or undertaken in accordance with this Agreement, regardless of
whether any action or failure to act by or on behalf of the US Revolving Credit
Collateral Agent or the Revolving Credit Claimholders is adverse to the interest
of the Notes Claimholders; and
 
(3)           the Notes Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Notes Collateral Documents
or any other Notes Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the US Revolving Credit
Collateral Agent or the Revolving Credit Claimholders with respect to the
enforcement of the Liens on the Revolving Credit Primary Collateral as set forth
in this Agreement and the Revolving Credit Documents.
 
(e)           Except as otherwise specifically set forth in Sections 3.1(a) and
(c), the Notes Collateral Agent and the Notes Claimholders may exercise rights
and remedies as unsecured creditors against any Grantor that has guaranteed or
granted Liens to secure the Notes Obligations, and the Notes Collateral Agent
may exercise rights and remedies with respect to the Notes Collateral, in each
case, in accordance with the terms of the Notes Documents and applicable law;
provided, however, that in the event that the Notes Collateral Agent or any
Notes Claimholder becomes a judgment Lien creditor in respect of Revolving
Credit Primary Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Notes Obligations, such judgment Lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the Revolving Credit Obligations) as the other Liens securing the
Notes Obligations are subject to this Agreement.
 
(f)            Nothing in this Agreement shall prohibit the receipt by the Notes
Collateral Agent or any Notes Claimholder of the required payments of interest,
principal and other amounts owed in respect of the Notes Obligations, so long as
such receipt is not the direct or indirect result of the exercise by the Notes
Collateral Agent or any Notes Claimholder of rights or remedies as a secured
creditor in respect of the Revolving Credit Primary Collateral (including
set-off) or enforcement in contravention of this Agreement of any Lien held by
any of them.  Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies any Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may have against the Grantors under the Revolving Credit
Documents.
 
 
22

--------------------------------------------------------------------------------

 
 
3.2           Exercise of Remedies – Collateral Access Rights. The US Revolving
Credit Collateral Agent and the Notes Collateral Agent agree not to commence
Enforcement until the earlier of the date on which (i) an Enforcement Notice has
been given to the other Agent, and (ii) any Insolvency or Liquidation Proceeding
is commenced by or against any Grantor that has not been dismissed.
 
(b)           If the Notes Collateral Agent, or any agent or representative of
the Notes Collateral Agent, or any third party pursuant to any Enforcement
undertaken by the Notes Collateral Agent, or any receiver, shall obtain
possession or physical control of any of the Real Estate Assets, the Notes
Collateral Agent or, if applicable, any such third party (at such address to be
provided by the Notes Collateral Agent in connection with the applicable
Enforcement) shall promptly notify the US Revolving Credit Collateral Agent of
that fact and the US Revolving Credit Collateral Agent shall, within ten (10)
Business Days thereafter, notify the Notes Collateral Agent as to whether it
desires to exercise access rights under this Agreement, at which time the
parties shall confer in good faith to coordinate with respect to the US
Revolving Credit Collateral Agent’s exercise of such access rights.  Access
rights may apply to differing parcels of Real Estate Assets at differing times,
in which case, a differing Access Period may apply to each such property.
 
(c)           Upon delivery of notice to the Notes Collateral Agent as provided
in Section 3.2(b), the Access Period shall commence for the subject parcel of
Real Estate Assets.  During the Access Period or for any period prior to an
Access Period when the US Revolving Credit Collateral Agent may have had access
and/or use of any Notes Collateral (e.g. pursuant to access granted by a
landlord of any Real Estate Asset), the US Revolving Credit Collateral Agent and
its agents, representatives and designees shall have a non-exclusive right to
have access to, and a rent free right to use, the Notes Collateral for the
purpose of arranging for and effecting the sale or disposition of Revolving
Credit Primary Collateral, including the production, completion, packaging,
shipping and other preparation of such Revolving Credit Primary Collateral for
sale or disposition.  During any such Access Period (or period prior to an
Access Period), the US Revolving Credit Collateral Agent and its representatives
(and persons employed on their behalf), may continue to operate, service,
maintain, process and sell the Revolving Credit Primary Collateral, as well as
to engage in bulk sales or other liquidations of Revolving Credit Primary
Collateral.  The US Revolving Credit Collateral Agent shall take proper care of
any Notes Collateral that is used by the US Revolving Credit Collateral Agent
during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the US Revolving Credit Collateral Agent or
its agents, representatives or designees and the US Revolving Credit Collateral
Agent shall comply with all applicable laws in connection with its use or
occupancy of the Notes Collateral.  The US Revolving Credit Collateral Agent and
the Revolving Credit Claimholders shall indemnify and hold harmless the Notes
Collateral Agent and the Notes Claimholders for any injury or damage to Persons
or property caused by the acts or omissions of Persons under its control.  The
US Revolving Credit Collateral Agent and the Notes Collateral Agent shall
cooperate and use reasonable efforts to ensure that their activities during the
Access Period as described above do not interfere materially with the activities
of the other as described above, including the right of the Notes Collateral
Agent to commence foreclosure of the Notes Mortgages or to show the Notes
Collateral to prospective purchasers and to ready the Notes Collateral for sale.
 
 
23

--------------------------------------------------------------------------------

 
 
(d)           If the Notes Collateral Agent shall foreclose or otherwise sell
any of the Notes Collateral, the Notes Collateral Agent will notify the buyer
thereof of the existence of this Agreement and that the buyer is acquiring such
Notes Collateral subject to the terms of this Agreement.
 
(e)           The Grantors hereby agree with the Notes Collateral Agent and the
US Revolving Credit Collateral Agent that the US Revolving Credit Collateral
Agent shall have access, during the Access Period, as described herein and each
such Grantor that owns any of the Mortgaged Premises grants a non-exclusive
easement in gross over its property to permit the uses by the US Revolving
Credit Collateral Agent contemplated by this Section 3.2. The Notes Collateral
Agent consents to such easement and to the recordation of a collateral access
easement agreement, in form and substance reasonably acceptable to the Notes
Collateral Agent, in the relevant real estate records with respect to each
parcel of real property that is now or hereafter subject to a Notes
Mortgage.  The US Revolving Credit Collateral Agent agrees that upon either a
Discharge of Revolving Credit Obligations or the expiration of the final Access
Period with respect to any parcel of real property covered by a Notes Mortgage,
it shall, upon request, execute and deliver to the Notes Collateral Agent such
documentation, in recordable form, as may reasonably be requested to terminate
any and all rights with respect to such parcel of real property covered by a
Notes Mortgage.
 
3.3           Exercise of Remedies – Intellectual Property Rights/Access to
Information/Use of Equipment.  The Notes Collateral Agent hereby grants (to the
full extent of its rights and interests) the US Revolving Credit Collateral
Agent and each of its respective agents, representatives and designees a royalty
free, rent free license and lease to use all of the Notes Collateral exclusive
of Intellectual Property (covered in clause (b) below) but including any
computer or other data processing Equipment to conduct sales or distribution
activities on  the Real Estate Assets during any Enforcement Period, to collect
all Accounts or amounts owing under Instruments or Chattel Paper, to copy, use
or preserve any and all information relating to any of the Collateral, and to
complete the manufacture, packaging and sale of Inventory; provided, however,
the royalty free, rent free license and lease granted in this clause (a) with
respect to Equipment shall immediately expire upon the sale, lease, transfer or
other disposition of such Equipment.
 
(b)           The Notes Collateral Agent hereby grants (to the full extent of
its rights and interests) the US Revolving Credit Collateral Agent and each of
its respective agents, representatives and designees solely during the
Enforcement Period, (A) a nonexclusive, royalty free, worldwide license or
sublicense (subject to the terms of the underlying license) to use all of the
Notes Collateral constituting Intellectual Property to the extent necessary or
reasonably helpful to collect all Accounts or amounts owing with respect to any
Revolving Credit Primary Collateral and to complete the manufacture, packaging
and sale of Inventory and (B) a nonexclusive, royalty free, worldwide license or
sublicense (subject to the terms of the underlying license) (which will be
binding on any successor or assignee of the Intellectual Property) to use any
and all Intellectual Property in connection with its Enforcement; provided,
however, the US Revolving Credit Collateral Agent, during the term of the above
licenses, shall use any Trademarks of such licensed Intellectual Property solely
in connection with (x) goods or services which the US Revolving Credit
Collateral Agent in good faith reasonably believes to be in all material
respects of at least the same level of quality offered by, and in a manner in
which the US Revolving Credit Collateral Agent in good faith reasonably believes
to be in all material respects consistent with the practices of, one or more
Grantors as of the date of the Enforcement Notice or (y) the disposition of
damaged, obsolete or second-quality goods which dispositions the US Revolving
Credit Collateral Agent in good faith reasonably believes will not materially
diminish the distinctiveness and quality characteristics associated with such
Intellectual Property or the validity thereof (it being understood and agreed
that the US Revolving Credit Collateral Agent and each of its respective agents,
representatives and designees shall comply in all material respects with all
laws pertaining to its use of Intellectual Property described hereunder,
including notice requirements).
 
 
24

--------------------------------------------------------------------------------

 
 
3.4           Exercise of Remedies – Notice; Set Off and Tracing of and
Priorities in Proceeds.  With respect to the Notes Collateral consisting of
Equipment and Real Estate Assets only, the Notes Collateral Agent shall provide
not less than ten (10) days notice to the US Revolving Credit Collateral Agent
prior to any Enforcement of such Notes Collateral.
 
(b)           The US Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, and the Notes Collateral Agent, on behalf of
itself and the Notes Claimholders, each agree that, prior to an issuance of an
Enforcement Notice, any proceeds of Collateral, whether or not deposited under
Account Agreements, which are used by any Grantor to acquire other property
which is Collateral shall not (as among the US Revolving Credit Collateral
Agent, the Revolving Credit Claimholders, the Notes Collateral Agent and the
Notes Claimholders) be treated as proceeds of Collateral for purposes of
determining the relative priorities in the Collateral which was so
acquired.   The Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, and the Notes Collateral Agent, on behalf of
itself and the Notes Claimholders, each agree that after an issuance of an
Enforcement Notice, each such Person shall cooperate in good faith to identify
the proceeds of the Revolving Credit Primary Collateral and the Notes
Collateral, as the case may be (it being agreed that after an issuance of an
Enforcement Notice, unless the US Revolving Credit Collateral Agent has actual
knowledge to the contrary, all funds deposited under Account Agreements and then
applied to the Revolving Credit Obligations shall be presumed to be Revolving
Credit Primary Collateral (a presumption that can be rebutted by the Notes
Collateral Agent only by evidence presented to the US Revolving Credit
Collateral Agent within thirty (30) Business Days after such application));
provided, however, that neither any Revolving Credit Claimholder nor any Notes
Claimholder shall be liable or in any way responsible for any claims or damages
from conversion of the Revolving Credit Primary Collateral or the Notes
Collateral, as the case may be (it being understood and agreed that (A) the only
obligation of any Revolving Credit Claimholder is to pay over to the Notes
Collateral Agent, in the same form as received, with any necessary endorsements,
all proceeds that such Revolving Credit Claimholder received that have been
identified as proceeds of the Notes Collateral (except to the extent that such
proceeds are represented by a Net Cash Proceeds Letter of Credit) and (B) the
only obligation of any Notes Claimholder is to pay over to the Revolving Credit
Collateral Agent, in the same form as received, with any necessary endorsements,
all proceeds that such Notes Claimholder received that have been identified as
proceeds of the Revolving Credit Primary Collateral).  The US Revolving Credit
Collateral Agent and the Notes Collateral Agent may request from the other an
accounting of the identification of the proceeds of Collateral (and the US
Revolving Credit Collateral Agent and the Notes Collateral Agent, as the case
may, upon which such request is made shall deliver such accounting reasonably
promptly after such request is made).
 
SECTION 4.  Payments.
 
4.1           Application of Proceeds.  Subject to the provisions of Section 6.5
hereof, so long as the Discharge of Revolving Credit Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, all Revolving Credit Primary Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Revolving Credit Primary Collateral upon the exercise of
remedies by the US Revolving Credit Collateral Agent or the Revolving Credit
Claimholders, shall be applied by the US Revolving Credit Collateral Agent to
the Revolving Credit Obligations in such order as specified in the relevant
Revolving Credit Documents.  Upon the Discharge of Revolving Credit Obligations,
the US Revolving Credit Collateral Agent shall deliver to the Notes Collateral
Agent any Collateral and proceeds of Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Notes Collateral Agent to
the Notes Obligations in such order as specified in the Notes Documents.
 
 
25

--------------------------------------------------------------------------------

 
 
4.2           Payments Over in Violation of Agreement.  Unless and until the
Discharge of Revolving Credit Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, any Collateral or proceeds thereof received by the Notes Collateral
Agent or any Notes Claimholder in connection with the exercise of any right or
remedy (including set-off) relating to the Revolving Credit Primary Collateral
in contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the US Revolving Credit Collateral Agent for the benefit
of the Revolving Credit Claimholders in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.
 
SECTION 5.  Other Agreements.
 
5.1           Releases.  If in connection with the exercise of any of the US
Revolving Credit Collateral Agent’s remedies in respect of any Revolving Credit
Primary Collateral as provided for in Section 3.1, the US Revolving Credit
Collateral Agent, for itself and/or on behalf of any of the Revolving Credit
Claimholders, releases any of its Liens on any part of the Revolving Credit
Primary Collateral, then the Liens, if any, of the Notes Collateral Agent, for
itself and/or for the benefit of the Notes Claimholders, on the Revolving Credit
Primary Collateral sold or disposed of in connection with such exercise, shall
be automatically, unconditionally and simultaneously released.  The Notes
Collateral Agent, for itself and/or on behalf of any such Notes Claimholders,
promptly shall execute and deliver to the US Revolving Credit Collateral Agent
or such Grantor such termination statements, releases and other documents as the
US Revolving Credit Collateral Agent or such Grantor may request to effectively
confirm such release.
 
(b)           If in connection with any sale, lease, exchange, transfer or other
disposition of any Revolving Credit Primary Collateral (collectively, a
“Disposition”) permitted under the terms of the Revolving Credit Documents
(including voluntary Dispositions of Revolving Credit Primary Collateral by the
respective Grantors after a Revolving Credit Default) (other than in connection
with the exercise of any of the US Revolving Credit Collateral Agent’s rights
and remedies in respect of the Revolving Credit Primary Collateral as provided
for in Sections 3.1), the US Revolving Credit Collateral Agent, for itself
and/or on behalf of any of the Revolving Credit Claimholders, releases any of
its Liens on any part of the Revolving Credit Primary Collateral, in each case,
other than (A) in connection with the Discharge of Revolving Credit Obligations
or (B) after the occurrence and during the continuance of a Notes Default if,
all of the net proceeds received in connection with such Disposition are not
applied to the Revolving Credit Obligations, then, in each case, the Liens, if
any, of the Notes Collateral Agent, for itself and/or for the benefit of the
Notes Claimholders, on such Revolving Credit Primary Collateral shall be
automatically, unconditionally and simultaneously released.  The Notes
Collateral Agent for itself and/or on behalf of any such Notes Claimholders
promptly shall execute and deliver to the US Revolving Credit Collateral Agent
or such Grantor such termination statements, releases and other documents as the
US Revolving Credit Collateral Agent or such Grantor may request to effectively
confirm such release.  The Notes Collateral Agent, for itself and/or on behalf
of any such Notes Claimholders, hereby agrees to consent to any request by the
US Revolving Credit Collateral Agent that the Notes Collateral Agent, for itself
and/or on behalf of any such Notes Claimholders, releases its security interest
in connection with a Disposition under this Section 5.1(b).
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           Until the Discharge of Revolving Credit Obligations shall occur,
the Notes Collateral Agent, for itself and/or on behalf of the Notes
Claimholders, hereby irrevocably constitutes and appoints the US Revolving
Credit Collateral Agent and any of its officers or agents, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Notes Collateral Agent or such
Notes Claimholder, whether in the US Revolving Credit Collateral Agent’s name
or, at the option of the US Revolving Credit Collateral Agent, in the Notes
Collateral Agent’s or any Notes Claimholder’s own name, from time to time in the
US Revolving Credit Collateral Agent’s discretion, for the purpose of carrying
out the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release.
 
5.2           Insurance.  Unless and until the Discharge of Revolving Credit
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the Revolving Credit Documents, (i) the US Revolving Credit
Collateral Agent and the Revolving Credit Claimholders shall have the sole and
exclusive right to adjust settlement for any insurance policy covering the
Revolving Credit Primary Collateral or the Liens with respect thereto in the
event of any loss thereunder or with respect thereto and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Revolving Credit Primary Collateral; (ii) all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect to such Revolving Credit Primary
Collateral and to the extent required by the Revolving Credit Documents shall be
paid to the US Revolving Credit Collateral Agent for the benefit of the
Revolving Credit Claimholders pursuant to the terms of the Revolving Credit
Documents (including, without limitation, for purposes of cash collateralization
of letters of credit) and thereafter, to the extent no Revolving Credit
Obligations which were secured by such Revolving Credit Primary Collateral are
outstanding, and subject to the terms of, and the rights of the Grantors under,
the Notes Documents, to the Notes Collateral Agent for the benefit of the Notes
Claimholders to the extent required under the Notes Collateral Documents and
then, to the extent no Notes Obligations which were secured by such Revolving
Credit Primary Collateral are outstanding, to the owner of the subject property,
such other Person as may be entitled thereto or as a court of competent
jurisdiction may otherwise direct, and (iii) if the Notes Collateral Agent or
any Notes Claimholder shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the US Revolving Credit Collateral Agent in accordance with the terms of
Section 4.2.  The Notes Collateral Agent shall have the sole and exclusive right
to settle and adjust any insurance policy to the extent relating to the Notes
Collateral.
 
(b)           To effectuate the foregoing, the US Revolving Credit Collateral
Agent and the Notes Collateral Agent shall each receive separate lender’s loss
payable endorsements naming themselves as loss payee and additional insured, as
their interests may appear, with respect to policies which insure Collateral
hereunder.  To the extent any proceeds are received for business interruption or
for any liability or indemnification and those proceeds are not compensation for
a casualty loss with respect to the Notes Collateral, such proceeds shall first
be applied to repay the Revolving Credit Obligations and then be applied, to the
extent required by the Notes Documents, to the Notes Obligations.
 
 
27

--------------------------------------------------------------------------------

 
 
5.3           Amendments to Revolving Credit Documents and Notes Documents;
Refinancing; Legending Provisions.
 
(a)           The Revolving Credit Documents and the Notes Documents may be
amended, supplemented or otherwise modified, in each case, in accordance with
the terms of both the Revolving Credit Documents and the Notes Documents, and
the Revolving Credit Obligations and Notes Obligations may be Refinanced, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the Refinancing transaction under any Revolving Credit
Document or any Notes Document) of the Revolving Credit Claimholders or the
Notes Claimholders, as the case may be, all without affecting the Lien
subordination or other provisions of this Agreement; provided, however, that the
holders of such Refinancing debt bind themselves in a writing reasonably
acceptable to the US Revolving Credit Collateral Agent and the Notes Collateral
Agent and addressed to the US Revolving Credit Collateral Agent or the Notes
Collateral Agent, as the case may be, to the terms of this Agreement and any
such amendment, supplement, modification or Refinancing shall be in accordance
with the provisions of both the Revolving Credit Documents and the Notes
Documents.
 
(b)           Each Grantor agrees that each security agreement, pledge agreement
and mortgage that is a Notes Collateral Document shall include the following
language (or language to similar effect approved by the US Revolving Credit
Collateral Agent):
 
“Notwithstanding anything herein to the contrary, the lien and security interest
in certain Collateral granted to the Notes Collateral Agent or other Person, as
applicable pursuant to this Agreement and the exercise of any right or remedy by
the Notes Collateral Agent or other Person, as applicable in respect of such
Collateral hereunder are subject to the provisions of the Intercreditor
Agreement, dated as of October 16, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among (1)
EDGEN MURRAY CORPORATION, a Nevada corporation, (2) EM HOLDINGS LLC, a Delaware
limited liability company, (3) JPMORGAN CHASE BANK, N.A., in its capacity as
U.S. collateral agent for the Revolving Credit Obligations, (4) JPMORGAN CHASE
BANK, N.A., in its capacity as U.S. administrative agent for the Revolving
Credit Obligations, and (5) THE BANK OF NEW YORK MELLON, in its capacity as
collateral agent for the Notes Obligations and certain other persons which may
be or become parties thereto or become bound thereto from time to time.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and
control.  The foregoing is only applicable to any Revolving Credit Primary
Collateral as defined in the Intercreditor Agreement.”
 
(c)           Without limiting any obligation to obtain any consent required
under Section 5.3(a), the US Revolving Credit Collateral Agent and the Notes
Collateral Agent shall each use commercially reasonable efforts to notify the
other party of any written amendment or modification to any Revolving Credit
Document or any Notes Document, as applicable, but the failure to do so shall
not create a cause of action against the party failing to give such notice or
create any claim or right on behalf of any third party.  In connection with
amendments or modifications permitted by Section 5.3, the US Revolving Credit
Collateral Agent and the Notes Collateral Agent, as applicable, shall, upon
request of the other party, provide copies of all such modifications or
amendments and copies of all other relevant documentation to the other Person.
 
 
28

--------------------------------------------------------------------------------

 
 
5.4           Bailees for Perfection.  The US Revolving Credit Collateral Agent
agrees to hold that part of the Collateral that is in its possession or control
(or in the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
(such Collateral being the “Pledged Collateral”) as collateral agent for the
Revolving Credit Claimholders, and as bailee for the Notes Collateral Agent
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee
solely for the purpose of perfecting the security interest granted under the
Revolving Credit Documents and the Notes Documents, as applicable, subject to
the terms and conditions of this Section 5.4.
 
(b)           The US Revolving Credit Collateral Agent shall have no obligation
whatsoever to the Notes Collateral Agent or to any Notes Claimholder to ensure
that the Pledged Collateral is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.4.  The duties or responsibilities of the US Revolving Credit
Collateral Agent under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral upon a Discharge of Revolving Credit Obligations, as
provided in paragraph (d) below, so that, subject to the terms of this
Agreement, until a Discharge of Revolving Credit Obligations, the US Revolving
Credit Collateral Agent shall be entitled to deal with the Pledged Collateral or
Collateral within its “control” in accordance with the terms of this Agreement
and other Revolving Credit Documents (but only to the extent that such
Collateral constitutes Revolving Credit Primary Collateral) as if the Liens (if
any) of the Notes Collateral Agent did not exist.
 
(c)           The Revolving Credit Collateral Agent acting pursuant to this
Section 5.4 shall not have by reason of the Revolving Credit Documents, this
Agreement or any other document a fiduciary relationship with the Notes
Collateral Agent or any Notes Claimholder with respect to such acts.
 
(d)           Upon the Discharge of Revolving Credit Obligations, the US
Revolving Credit Collateral Agent shall deliver the remaining Pledged Collateral
(if any) together with any necessary endorsements, to the Notes Collateral Agent
to the extent the Notes Obligations which are secured by such Pledged Collateral
remain outstanding (so as to allow the Notes Collateral Agent to obtain
possession or control of such Pledged Collateral).  The US Revolving Credit
Collateral Agent further agrees to take all other action reasonably requested by
the Notes Collateral Agent in connection with the Notes Collateral Agent
obtaining a first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.
 
 
29

--------------------------------------------------------------------------------

 
 
5.5           When Discharge of Revolving Credit Obligations and Discharge of
Notes Obligations Deemed to Not Have Occurred.  If concurrently with the
Discharge of Revolving Credit Obligations or the Discharge of Notes Obligations,
any Grantor thereafter enters into any Refinancing of any Revolving Credit
Obligation or any Notes Obligation, as the case may be, which Refinancing is
permitted by both the Notes Documents and the Revolving Credit Documents and
this Agreement, then such Discharge of Revolving Credit Obligations or the
Discharge of Notes Obligations, shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of Revolving
Credit Obligations or the Discharge of Notes Obligations) and, from and after
the date on which the New Debt Notice (as defined below) is delivered to the
Notes Collateral Agent or the US Revolving Credit Collateral Agent, as
appropriate, in accordance with the next sentence, the obligations under such
Refinancing shall automatically be treated as Revolving Credit Obligations or
Notes Obligations, as the case may be, for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, and the US Revolving Credit Collateral Agent or
Notes Collateral Agent, as the case may be, under such new Revolving Credit
Documents or new Notes Documents shall be the US Revolving Credit Collateral
Agent or the Notes Collateral Agent for all purposes of this Agreement.  Upon
receipt of a notice (the “New Debt Notice”) stating that any Grantor has entered
into new Revolving Credit Documents or new Notes Documents (which notice shall
include a complete copy of the relevant new documents and provide the identity
of the new agent or trustee for such facility or issuance, such agent or
trustee, the “New Agent”), the US Revolving Credit Collateral Agent or the Notes
Collateral Agent, as the case may be, shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as such Grantor or such New Agent shall reasonably request in order to provide
to the New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver, to the
extent contemplated by this Agreement, to the New Agent any Pledged Collateral
that is Revolving Credit Primary Collateral, in the case of a New Agent that is
the agent under any new Revolving Credit Documents) held by it together with any
necessary endorsements (or otherwise allow the New Agent to obtain control of
such Pledged Collateral).  The New Agent shall agree in a writing addressed to
the US Revolving Credit Collateral Agent and the Revolving Credit Claimholders
or the Notes Collateral Agent and the Notes Claimholders, as the case may be, to
be bound by the terms of this Agreement.  If the Revolving Credit Obligations
under the new Revolving Credit Documents are secured by assets of the Grantors
constituting Revolving Credit Primary Collateral that do not also secure the
Notes Obligations, then the Notes Obligations shall be secured at such time by a
second priority Lien on such assets to the same extent provided in the Revolving
Credit Collateral Documents, the Notes Collateral Documents and this Agreement.
 
SECTION 6.  Insolvency or Liquidation Proceedings.
 
6.1           Finance and Sale Issues.  Until the Discharge of Revolving Credit
Obligations has occurred, if any Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the US Revolving Credit Collateral Agent shall agree
to permit the use of “Cash Collateral” (as such term is defined in Section
363(a) of the Bankruptcy Code) other than the identifiable cash proceeds of any
Notes Collateral, on which a Lien has been granted to the US Revolving Credit
Collateral Agent pursuant to the Revolving Credit Documents or to permit any
Grantor to obtain financing, whether from the Revolving Credit Claimholders or
any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”), then the Notes Collateral Agent, on behalf of
itself and the Notes Claimholders, agrees that it will raise no objection to or
contest such Cash Collateral use or DIP Financing so long as such Cash
Collateral use or DIP Financing meet the following requirements: (i) the
aggregate principal amount of the DIP Financing plus the aggregate outstanding
principal amount of Revolving Credit Obligations plus the aggregate face amount
of any letters of credit issued and not reimbursed under the Revolving Credit
Agreement does not exceed the sum of the Revolving Credit Cap Amount and the DIP
Financing Cap Amount, (ii) the Notes Collateral Agent and the Notes Claimholders
retain the right to object to any ancillary agreements or arrangements regarding
the Cash Collateral use or the DIP Financing that are materially prejudicial to
their interests in the Notes Collateral (other than any Real Estate Assets upon
which a Lien has not been perfected), (iii) the terms of the DIP Financing (A)
do not compel the applicable Grantor to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the DIP Financing documentation or a related document and (B) do not
expressly require the liquidation of the Collateral prior to a default under the
DIP Financing documentation or Cash Collateral order, and (iv) any Lien on the
Notes Collateral to secure such DIP Financing is subordinate to the Lien of the
Notes Collateral Agent with respect thereto.  To the extent the Liens securing
the Revolving Credit Obligations are subordinated to or pari passu with such DIP
Financing which meets the requirements of clauses (i) through (iv) above, the
Notes Collateral Agent will subordinate its Liens in the Revolving Credit
Primary Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and to any "Carve Out" from the Liens securing such DIP
Financing for the benefit of professionals entitled to compensation from any
Grantor's estate provided for in connection with such DIP Financing, and will
not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the US Revolving Credit Collateral Agent or to
the extent permitted by Section 6.3).
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           Until the Discharge of Notes Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Notes Collateral Agent shall agree to permit the use of “Cash Collateral” (as
such term is defined in Section 363(a) of the Bankruptcy Code) other than
Revolving Credit Primary Collateral, on which a Lien has been granted to the
Notes Collateral Agent pursuant to the Notes Documents or to permit any Grantor
to obtain DIP Financing, then the US Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders, agrees that it will
raise no objection to or contest such Cash Collateral use or DIP Financing so
long as such Cash Collateral use or DIP Financing meet the following
requirements: (i) the US Revolving Credit Collateral Agent and the Revolving
Credit Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests in the Revolving Credit Primary
Collateral, (ii) the terms of the DIP Financing (A) do not compel the applicable
Grantor to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the DIP Financing
documentation or a related document and (B) do not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order, and (iii) any Lien on the Revolving
Credit Primary Collateral to secure such DIP Financing is subordinate to the
Lien of the US Revolving Credit Collateral Agent with respect thereto.  To the
extent the Liens securing the Notes Obligations are subordinated to or pari
passu with such DIP Financing which meets the requirements of clauses (i)
through (iii) above, the US Revolving Credit Collateral Agent will subordinate
its Liens in the Notes Collateral to the Liens securing such DIP Financing (and
all Obligations relating thereto) and will not request adequate protection or
any other relief in connection therewith (except, as expressly agreed by the
Notes Collateral Agent or to the extent permitted by Section 6.3).
 
(c)           Until the Discharge of Revolving Credit Obligations has occurred,
if any Grantor shall be subject to any Insolvency or Liquidation Proceeding and
the US Revolving Credit Collateral Agent shall, acting in accordance with the
Revolving Credit Agreement, agree to permit a sale of the Revolving Credit
Primary Collateral free and clear of Liens or other claims, under Section 363 of
the Bankruptcy Code or otherwise, then each Notes Claimholder agrees that it
will not raise any objection to or contest such sale or request adequate
protection or any other relief in connection therewith (it being understood that
the Notes Claimholders still, but subject to this Agreement, have rights with
respect to the proceeds of such Collateral).
 
(d)           Until the Discharge of Notes Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Notes Collateral Agent shall, acting in accordance with the Notes Documents,
agree to permit a sale of the Notes Collateral free and clear of Liens or other
claims, under Section 363 of the Bankruptcy Code or otherwise, then each
Revolving Credit Claimholder agrees that it will not raise any objection to or
contest such sale or request adequate protection or any other relief in
connection therewith (it being understood that the Revolving Credit Claimholders
still, but subject to this Agreement, have rights with respect to the proceeds
of such Collateral).
 
 
31

--------------------------------------------------------------------------------

 
 
6.2           Relief from the Automatic Stay.  Until the Discharge of Revolving
Credit Obligations has occurred, the Notes Collateral Agent, on behalf of itself
and the Notes Claimholders, agrees that none of them shall seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Revolving Credit Primary
Collateral, without the prior written consent of the US Revolving Credit
Collateral Agent.
 
(b)           Until the Discharge of Notes Obligations has occurred, the US
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Notes Collateral (other than to the
extent such relief is required to exercise its rights under Section 3.2 or
Section 3.3), without the prior written consent of the Notes Collateral Agent.
 
6.3           Adequate Protection.  The Notes Collateral Agent, on behalf of
itself and the Notes Claimholders, agrees that none of them shall contest (or
support any other Person contesting):
 
(1)           any request by the US Revolving Credit Collateral Agent or the
Revolving Credit Claimholders for adequate protection with respect to the
Revolving Credit Primary Collateral; provided that (A) such adequate protection
claim shall not seek the creation of any Lien over additional assets or property
of any Grantor other than with respect to assets or property that constitute
Revolving Credit Primary Collateral and (B) if such additional assets or
property shall also constitute Notes Collateral, (i) a Lien shall have been
created in favor of the Notes Claimholders in respect of such Collateral and
(ii) the Lien in favor of the Revolving Credit Claimholders shall be
subordinated to the extent set forth in this Agreement; or
 
(2)           any objection by the US Revolving Credit Collateral Agent or the
Revolving Credit Claimholders to any motion, relief, action or proceeding based
on the US Revolving Credit Collateral Agent or the Revolving Credit Claimholders
claiming a lack of adequate protection with respect to the Revolving Credit
Primary Collateral.
 
(b)           The US Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, agrees that none of them shall contest (or
support any other Person contesting):
 
(1)           any request by the Notes Collateral Agent or any Notes
Claimholders for adequate protection with respect to the Notes Collateral;
provided that (A) such adequate protection claim shall not seek the creation of
any Lien over additional assets or property of any Grantor other than with
respect to assets or property that constitute Notes Collateral and (B) if such
additional assets or property shall also constitute Revolving Credit Primary
Collateral, (i) a Lien shall have been created in favor of the Revolving Credit
Claimholders in respect of such Collateral and (ii) the Lien in favor of the
Notes Claimholders shall be subordinated to the extent set forth in this
Agreement; or
 
 
32

--------------------------------------------------------------------------------

 
 
(2)           any objection by the Notes Collateral Agent or any Notes
Claimholders to any motion, relief, action or proceeding based on the Notes
Collateral Agent or the Notes Claimholders claiming a lack of adequate
protection with respect to the Notes Collateral.
 
(c)           Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:
 
(1)           if the Revolving Credit Claimholders (or any subset thereof) are
granted, or in the event the US Revolving Credit Collateral Agent, on behalf of
itself or any of the Revolving Credit Claimholders, seeks or requests adequate
protection with respect to the Revolving Credit Primary Collateral in the form
of additional collateral (even if such collateral is not of a type which would
otherwise have constituted Revolving Credit Primary Collateral) in connection
with any Cash Collateral use or DIP Financing, then, in either case, the Notes
Collateral Agent, on behalf of itself or any of the Notes Claimholders, may seek
or request adequate protection with respect to its interests in such additional
collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated (except to the extent that the Notes Collateral Agent
already had a Lien on such Collateral (in which case the priorities established
by Section 2.1 shall apply)) to the Liens securing the Revolving Credit
Obligations and such Cash Collateral use or DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens of the Notes Collateral
Agent on Revolving Credit Primary Collateral; and
 
(2)           if the Notes Claimholders (or any subset thereof) are granted, or
in the event the Notes Collateral Agent, on behalf of itself or any of the Notes
Claimholders, seeks or requests adequate protection with respect to the Notes
Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Notes Collateral) in connection
with any Cash Collateral use or DIP Financing, then, in either case, the US
Revolving Credit Collateral Agent, on behalf of itself or any of the Revolving
Credit Claimholders, may seek or request adequate protection with respect to its
interests in such additional collateral in the form of a Lien on the same
additional collateral, which Lien will be subordinated (except to the extent
that the US Revolving Credit Collateral Agent already had a Lien on such
Collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens securing the Notes Obligations and such Cash Collateral use
or DIP Financing (and all Obligations relating thereto) on the same basis as the
other Liens of the US Revolving Credit Collateral Agent on Notes Collateral.
 
(d)           Except as otherwise expressly set forth in this Section or in
Section 6.1 or in connection with the exercise of remedies with respect to the
Collateral, nothing herein shall limit the rights of (i) the Notes Collateral
Agent or the Notes Claimholders from seeking adequate protection with respect to
their rights in the Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise) and (ii) the US Revolving Credit Collateral Agent or the
Revolving Credit Claimholders from seeking adequate protection with respect to
their rights in the Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise).
 
 
33

--------------------------------------------------------------------------------

 
 
6.4           Avoidance Issues.  If any Revolving Credit Claimholder or Notes
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of any Grantor any amount paid in
respect of Revolving Credit Obligations or the Notes Obligations, as the case
may be (a “Recovery”), then such Revolving Credit Claimholders or Notes
Claimholders shall be entitled to a reinstatement of Revolving Credit
Obligations or Notes Obligations, as the case may be, with respect to all such
recovered amounts.  If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
 
6.5           Reorganization Securities.
 
Notwithstanding anything to the contrary in this Agreement, if, in any
Insolvency or Liquidation Proceeding, (i) the Revolving Credit Claimholders or
the Notes Claimholders (the “Applicable Junior Lien Claimholders”) receive
pursuant to a plan of reorganization or similar dispositive restructuring plan a
distribution of debt obligations (“Junior Lien Reorganization Securities”) in
whole or in part on account of any junior Liens on the Notes Collateral or the
Revolving Credit Primary Collateral, as the case may be (such Collateral as to
which the applicable Claimholders have a junior Lien, the “Applicable Junior
Collateral”) that are secured by Liens on such Applicable Junior Collateral, and
(ii) the other Claimholders (the “Applicable Senior Lien Claimholders”) receive
pursuant to such plan of reorganization or similar dispositive restructuring
plan a distribution of debt obligations (“Senior Lien Reorganization
Securities”) in whole or in part on account of their Revolving Credit
Obligations or Notes Obligations, as the case may be, that are secured by Liens
on such Applicable Junior Collateral, then (i) the Applicable Junior Lien
Claimholders shall be entitled to retain their Junior Lien Reorganization
Securities and shall not be obligated to turnover same to any or all of the
Applicable Senior Lien Claimholders, and (ii) to the extent the Junior Lien
Reorganization Securities and the Senior Lien Reorganization Securities are
secured by Liens upon the same Applicable Junior Collateral, the provisions of
this Agreement will survive the distribution of such Junior Lien Reorganization
Securities and Senior Lien Reorganization Securities and will apply with like
effect to the Junior Lien Reorganization Securities and Senior Lien
Reorganization Securities, to such Liens securing such Junior Lien
Reorganization Securities and Senior Lien Reorganization Securities and to the
distribution of proceeds of such Applicable Junior Collateral.
 
6.6           Post-Petition Interest.  Neither the Notes Collateral Agent nor
any Notes Claimholder shall oppose or seek to challenge any claim by the US
Revolving Credit Collateral Agent or any Revolving Credit Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Revolving Credit
Obligations consisting of Post-Petition Interest to the extent of the value of
the Lien securing any Revolving Credit Claimholder’s claim, without regard to
the existence of the Lien of the Notes Collateral Agent on behalf of the Notes
Claimholders on the Revolving Credit Primary Collateral.
 
(b)           Neither the US Revolving Credit Collateral Agent nor any Revolving
Credit Claimholder shall oppose or seek to challenge any claim by the Notes
Collateral Agent or any Notes Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Notes Obligations consisting of Post-Petition Interest
to the extent of the value of the Lien securing any Notes Claimholder’s claim,
without regard to the existence of the Lien of the US Revolving Credit
Collateral Agent on behalf of the Revolving Credit Claimholders on the Notes
Collateral.
 
 
34

--------------------------------------------------------------------------------

 
 
6.7           Separate Grants of Security and Separate Classification.
 
Each of the US Revolving Credit Collateral Agent, Revolving Credit Claimholders,
Notes Collateral Agent and Notes Claimholders acknowledges and agrees that (a)
the grants of Liens pursuant to the Revolving Credit Collateral Documents and
the Notes Collateral Documents constitute two separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Collateral, the Revolving Credit Obligations and the Notes Obligations are
fundamentally different from one another and must be separately classified in
any plan of reorganization proposed or adopted in any Insolvency or Liquidation
Proceeding.  To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the Revolving
Credit Claimholders and the Notes Claimholders in respect of the Revolving
Credit Primary Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Revolving Credit
Claimholders shall be entitled to receive, in addition to amounts distributed to
them from, or in respect of, the Revolving Credit Primary Collateral with
respect to principal, pre-petition interest and other claims, all amounts owing
with respect to post-petition interest, fees, costs, and other charges,
irrespective of whether a claim for such amounts is allowed or allowable in any
such Insolvency or Liquidation Proceeding, before any distribution from, or in
respect of, any such Revolving Credit Primary Collateral is made in respect of
the claims held by the Notes Claimholders, with the Notes Claimholders hereby
acknowledging and agreeing to turn over to the Revolving Credit Claimholders
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Notes Claimholders.
 
6.8           Waiver.
 
Each Agent, for itself and on behalf of the Claimholders, waives any claim it
may hereafter have against any other Claimholder arising out of the election of
such Claimholder of the application of Section 1111(b)(2) of the Bankruptcy
Code, and/or out of any cash collateral or financing arrangement or out of any
grant of a security interest in connection with the Collateral in any Insolvency
or Liquidation Proceeding.
 
SECTION 7.  Reliance; Waivers; Etc.
 
7.1           Reliance.  Other than any reliance on the terms of this Agreement,
the US Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders under its Revolving Credit Documents, acknowledges that it
and such Revolving Credit Claimholders have, independently and without reliance
on the Notes Collateral Agent or any Notes Claimholders, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into the amendments to the Revolving Credit Documents, to
provide certain consents in connection therewith and be bound by the terms of
this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the Revolving Credit Documents or this
Agreement.  The Notes Collateral Agent, on behalf of itself and the Notes
Claimholders under the Notes Documents, acknowledges that it and the Notes
Claimholders have, independently and without reliance on the US Revolving Credit
Collateral Agent or any Revolving Credit Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such Notes Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the Notes Documents or this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
7.2           No Warranties or Liability.  The US Revolving Credit Collateral
Agent, on behalf of itself and the Revolving Credit Claimholders under the
Revolving Credit Documents, acknowledges and agrees that each of the Notes
Collateral Agent and the Notes Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Notes
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided in this Agreement, the Notes
Collateral Agent and the Notes Claimholders will be entitled to manage and
supervise their respective Notes and extensions of credit under the Notes
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate.  The Notes Collateral Agent, on behalf of itself
and the Notes Claimholders, acknowledges and agrees that each of the US
Revolving Credit Collateral Agent and the Revolving Credit Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectability or
enforceability of any of the Revolving Credit Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.  Except as
otherwise provided in this Agreement, the US Revolving Credit Collateral Agent
and the Revolving Credit Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the Revolving Credit
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate.  The Notes Collateral Agent and the Notes
Claimholders shall have no duty to the US Revolving Credit Collateral Agent or
any of the Revolving Credit Claimholders, and the US Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall have no duty to the Notes
Collateral Agent or any of the Notes Claimholders, to act or refrain from acting
in a manner which allows, or results in, the occurrence or continuance of an
event of default or default under any agreements with any Grantor (including the
Revolving Credit Documents and the Notes Documents), regardless of any knowledge
thereof which they may have or be charged with.
 
7.3           No Waiver of Lien Priorities.
 
(a)            No right of the US Revolving Credit Collateral Agent, the
Revolving Credit Claimholders, the Notes Collateral Agent or the Notes
Claimholders to enforce any provision of this Agreement, any Revolving Credit
Document or any Notes Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Grantor or by any act
or failure to act by any Agent, any Revolving Credit Claimholder or any Notes
Claimholders, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the Revolving Credit Documents or any of
the Notes Documents, regardless of any knowledge thereof which the US Revolving
Credit Collateral Agent, the Notes Collateral Agent, the Revolving Credit
Claimholders or the Notes Claimholders, or any of them, may have or be otherwise
charged with.
 
(b)           Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Grantors under the Revolving Credit
Documents and the Notes Documents and subject to the provisions of Section
5.3(a)), the US Revolving Credit Collateral Agent, the Revolving Credit
Claimholders, the Notes Collateral Agent and the Notes Claimholders may, at any
time and from time to time in accordance with the Revolving Credit Documents and
the Notes Documents and/or applicable law, without the consent of, or notice to,
the other Agent or the Revolving Credit Claimholders or the Notes Claimholders
(as the case may be), without incurring any liabilities to such Persons and
without impairing or releasing the Lien priorities and other benefits provided
in this Agreement (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:
 
(1)           change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Obligations or any Lien or guaranty thereof or any liability of
any Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the US Revolving Credit Collateral Agent or the Notes Collateral
Agent or any rights or remedies under any of the Revolving Credit Documents or
the Notes Documents; provided that any such increase in the Revolving Credit
Obligations shall not (subject to the provisions of Section 6.1) increase the
sum of the Loans (as defined in the Revolving Credit Agreement) constituting
principal under the Revolving Credit Agreement and the face amount of any
letters of credit issued under the Revolving Credit Agreement and not reimbursed
to an amount in excess of the Revolving Credit Cap Amount;
 
 
36

--------------------------------------------------------------------------------

 
 
(2)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral
(except to the extent provided in this Agreement) or any liability of any
Grantor or any liability incurred directly or indirectly in respect thereof;
 
(3)           settle or compromise any Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and
 
(4)           exercise or delay in or refrain from exercising any right or
remedy against any Grantor or any security or any other Grantor or any other
Person, elect any remedy and otherwise deal freely with any Grantor.
 
(c)           Except as otherwise provided herein, the Notes Collateral Agent,
on behalf of itself and the Notes Claimholders, agrees that the Revolving Credit
Claimholders and the US Revolving Credit Collateral Agent shall have no
liability to the Notes Collateral Agent or any Notes Claimholder, and the Notes
Collateral Agent, on behalf of itself and the Notes Lenders, hereby waives any
claim against any Revolving Credit Claimholder or the US Revolving Credit
Collateral Agent, arising out of any and all actions which the Revolving Credit
Claimholders or the US Revolving Credit Collateral Agent may take or permit or
omit to take with respect to:
 
(1)           the Revolving Credit Documents;
 
(2)           the collection of the Revolving Credit Obligations; or
 
(3)           the foreclosure upon, or sale, liquidation or other disposition
of, any Revolving Credit Primary Collateral.  The Notes Collateral Agent, on
behalf of itself and the Notes Claimholders, agrees that the Revolving Credit
Claimholders and the US Revolving Credit Collateral Agent have no duty to them
in respect of the maintenance or preservation of the Revolving Credit Primary
Collateral, the Revolving Credit Obligations or otherwise.
 
(d)           Until the Discharge of Revolving Credit Obligations, the Notes
Collateral Agent, on behalf of itself and the Notes Claimholders, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshaling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Revolving Credit Primary
Collateral or any other similar rights a junior secured creditor may have under
applicable law with respect to the Revolving Credit Primary Collateral.
 
 
37

--------------------------------------------------------------------------------

 
 
7.4           Obligations Unconditional.  All rights, interests, agreements and
obligations of the US Revolving Credit Collateral Agent and the Revolving Credit
Claimholders and the Notes Collateral Agent and the Notes Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:
 
(a)           any lack of validity or enforceability of any Revolving Credit
Documents or any Notes Documents;
 
(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the Revolving Credit Obligations or Notes Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any
Revolving Credit Document or any Notes Document;
 
(c)           except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations or Notes
Obligations or any guaranty thereof;
 
(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of any Grantor; or
 
(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Revolving Credit
Collateral Agent, the Revolving Credit Obligations, any Revolving Credit
Claimholder, the Notes Collateral Agent, the Notes Obligations or any Notes
Claimholder in respect of this Agreement.
 
SECTION 8.  Miscellaneous.
 
8.1           Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any Revolving Credit Document or any Notes
Document, the provisions of this Agreement shall govern and control.
 
8.2           Effectiveness; Continuing Nature of this Agreement; Severability. 
This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the US
Revolving Credit Collateral Agent, the Revolving Credit Claimholders and the
Notes Collateral Agent and the Notes Claimholders may continue, at any time and
without notice to any Agent or any other Person, to extend credit and other
financial accommodations and lend monies to or for the benefit of any Grantor in
reliance hereon.  The US Revolving Credit Collateral Agent, on behalf of itself
and the Revolving Credit Claimholders, and the Notes Collateral Agent, on behalf
of itself and the Notes Claimholders, hereby waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement.  The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding.  Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  All references
to any Grantor shall include such Grantor as debtor and debtor-in-possession and
any receiver or trustee for any Grantor (as the case may be) in any Insolvency
or Liquidation Proceeding.  This Agreement shall terminate and be of no further
force and effect:
 
 
38

--------------------------------------------------------------------------------

 
 
(a)           with respect to the US Revolving Credit Collateral Agent, the
Revolving Credit Claimholders and the Revolving Credit Obligations, on the date
of the Discharge of Revolving Credit Obligations, subject to the rights of the
US Revolving Credit Collateral Agent and the Revolving Credit Claimholders under
Section 6.4; and
 
(b)           with respect to the Notes Collateral Agent, the Notes Claimholders
and the Notes Obligations, on the date of the Discharge of Notes Obligations,
subject to the rights of the Notes Collateral Agent and the Notes Claimholders
under Section 6.4.
 
8.3           Amendments; Waivers.  No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of the US Revolving Credit Collateral Agent
and the Notes Collateral Agent or their respective authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time.  Notwithstanding the foregoing, no Grantor shall have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent its rights are directly affected (which
includes, but is not limited to any amendment to the Grantors’ ability to cause
additional obligations to constitute Revolving Credit Obligations or Notes
Obligations as the Grantors may designate or in connection with Section
5.3).  Notwithstanding the foregoing, it is understood and agreed that if
required by the Notes Documents the US Borrower shall cause additional Domestic
Guarantor Subsidiaries to execute counterparts of this Agreement acknowledging
and agreeing to the terms hereof and thereafter each such Domestic Guarantor
Subsidiary will be treated as a US Subsidiary Guarantor hereunder.
 
8.4           Information Concerning Financial Condition of the Grantors and
their Subsidiaries.  The US Revolving Credit Collateral Agent and the Revolving
Credit Claimholders, on the one hand, and the Notes Collateral Agent and the
Notes Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the Revolving Credit
Obligations or the Notes Obligations and (b) all other circumstances bearing
upon the risk of nonpayment of the Revolving Credit Obligations or the Notes
Obligations.  Neither the US Revolving Credit Collateral Agent and the Revolving
Credit Claimholders, on the one hand, nor the Notes Collateral Agent and the
Notes Claimholders, on the other hand,  shall have any duty to advise the other
of information known to it or them regarding such condition or any such
circumstances or otherwise.  In the event that the US Revolving Credit
Collateral Agent or any of the Revolving Credit Claimholders, on the one hand,
or the Notes Collateral Agent and the Notes Claimholders, on the other hand,
undertakes at any time or from time to time to provide any such information to
any of the others, it or they shall be under no obligation:
 
(a)           to make, and shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided;
 
(b)           to provide any additional information or to provide any such
information on any subsequent occasion;
 
(c)           to undertake any investigation; or
 
 
39

--------------------------------------------------------------------------------

 
 
(d)           to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
 
8.5           Subrogation.  Each Agent, for itself and on behalf of the
Claimholders for whom it acts as Agent, hereby agrees not to assert or to
enforce any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolving Credit Obligations or the Discharge
of Notes Obligations, as applicable, has occurred with respect to the other
Claimholders.
 
8.6           SUBMISSION TO JURISDICTION; WAIVERS.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING HERETO, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER REVOLVING CREDIT DOCUMENT OR NOTES DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE US REVOLVING CREDIT COLLATERAL AGENT OR THE NOTES COLLATERAL AGENT OR
ANY REVOLVING CREDIT CLAIMHOLDER OR NOTES CLAIMHOLDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER REVOLVING
CREDIT DOCUMENT OR NOTES DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
 
(b)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER REVOLVING
CREDIT DOCUMENT OR NOTES DOCUMENT IN ANY COURT REFERRED TO IN SECTION
8.6(a).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(c)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER REVOLVING CREDIT DOCUMENT OR NOTES DOCUMENT, IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELECOPIER) IN SECTION 8.7.  NOTHING IN THIS AGREEMENT OR
ANY OTHER REVOLVING CREDIT DOCUMENT OR NOTES DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW.
 
 
40

--------------------------------------------------------------------------------

 
 
(d)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER REVOLVING CREDIT DOCUMENT OR NOTES DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
8.7           Notices.  All notices to the Revolving Credit Claimholders and the
Notes Claimholders permitted or required under this Agreement shall also be sent
to the US Revolving Credit Collateral Agent and the Notes Collateral Agent,
respectively.  Unless otherwise specifically provided herein, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnights courier service, mailed by certified or
registered mail or sent by telecopier.  Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  For the purposes hereof,
the addresses of the parties hereto shall be as set forth below each party’s
name on Annex I attached hereto, or, as to each party, at such other address as
may be designated by such party in a written notice to all of the other parties
in accordance with this Section 8.7.
 
8.8           Further Assurances.  The US Revolving Credit Collateral Agent on
behalf of itself and the Revolving Credit Claimholders, the Notes Collateral
Agent on behalf of the Notes Claimholders, and the Grantors, each agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
US Revolving Credit Collateral Agent or the Notes Collateral Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.  Without limiting the generality of the
foregoing, all such Persons agree upon request by the US Revolving Credit
Collateral Agent or the Notes Collateral Agent, to cooperate in good faith (and
to direct their counsel to cooperate in good faith) from time to time in order
to determine the specific items included in the Revolving Credit Collateral or
Notes Collateral, as applicable, and the steps taken to perfect their respective
Liens thereon and the identity of the respective parties obligated under the
Revolving Credit Documents and the Notes Documents.
 
 
41

--------------------------------------------------------------------------------

 
 
8.9            APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
8.10           Binding Effect on Successors and Assigns and on Claimholders. 
This Agreement shall be binding upon the US Revolving Credit Collateral Agent,
the Revolving Credit Claimholders, the Notes Collateral Agent, the Notes
Claimholders and their respective successors and assigns.  The Notes Collateral
Agent represents that it has not agreed to any modification of the provisions in
the Notes Documents authorizing it to execute this Agreement and bind the Notes
Claimholders, and the US Revolving Credit Collateral Agent represents that it
has not agreed to any modification of the provisions in the Revolving Credit
Documents authorizing it to execute this Agreement and bind the Revolving Credit
Claimholders.  Notwithstanding any implication to the contrary in any provision
in any other section of the Agreement, neither the Notes Collateral Agent nor
the Revolving Credit Collateral Agent makes any representation regarding the
validity or binding effect of the Notes Documents or the Revolving Credit
Documents, respectively.
 
8.11           Specific Performance.  The US Revolving Credit Collateral Agent
and the Notes Collateral Agent may demand specific performance of this
Agreement.  The US Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, and the Notes Collateral Agent, on behalf of
itself and the Notes Claimholders, each hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense which might be
asserted to bar the remedy of specific performance in any action which may be
brought by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders or the Notes Collateral Agent or the Notes Claimholders, as the
case may be.
 
8.12           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
8.13           Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
 
8.14           Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
 
8.15           No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolving Credit Collateral Agents, the Notes Collateral Agent, the Revolving
Credit Claimholders and the Notes Claimholders.  Nothing in this Agreement shall
impair, as between the Grantors and the Revolving Credit Collateral Agents and
the Revolving Credit Claimholders, or as between the Grantors and the Notes
Collateral Agent and the Notes Claimholders, the obligations of the Grantors to
pay principal, interest, fees and other amounts as provided in the Revolving
Credit Documents and the Notes Documents, respectively.
 
 
42

--------------------------------------------------------------------------------

 
 
8.16           Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the US Revolving Credit Collateral Agent and the Revolving
Credit Claimholders on the one hand and the Notes Collateral Agent and the Notes
Claimholders on the other hand.  None of the Grantors or any other creditor
thereof shall have any rights hereunder, and no Grantor may rely on the terms
hereof.  Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
Revolving Credit Obligations and the Notes Obligations as and when the same
shall become due and payable in accordance with their terms.
 
8.17           The Notes Collateral Agent.  The Bank of New York Mellon Trust
Company, N.A., in its capacity as Notes Trustee, has been appointed Notes
Collateral Agent for the Holders pursuant to the Indenture.  It is expressly
understood and agreed by the parties to this Intercreditor Agreement that any
authority conferred upon the Notes Collateral Agent hereunder is subject to the
terms of the delegation of authority made by the Holders to the Notes Collateral
Agent pursuant to the Indenture, and that the Notes Collateral Agent has agreed
to act (and any successor Notes Collateral Agent shall act) as such hereunder
only on the express conditions contained therein.  The Notes Collateral Agent
shall have all rights, benefits, privileges, indemnities and protections
contained in the Indenture when acting in its capacity as Notes Collateral Agent
hereunder.  Any successor Notes Collateral Agent appointed pursuant to the
Indenture shall be entitled to all the rights, interests and benefits of the
Notes Collateral Agent hereunder.
 


[Remainder of page intentionally left blank.]
 
 
43

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
 
 

 
JPMORGAN CHASE BANK, N.A.,
    as U.S. Revolving Credit Collateral Agent and     U.S. Revolving Credit
Administrative Agent              
 
By:
/s/ Timothy J. Whitefoot       Name:   Timothy J. Whitefoot      
Title:     Vice President                     THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A.,     as Notes Collateral Agent                 By: /s/ Teresa
Petta       Name:   Teresa Petta       Title:     Vice President  


 
[Signature Page to Intercreditor Agreement]




 
 

--------------------------------------------------------------------------------

 


Acknowledged and Agreed to by:


 


EDGEN MURRAY CORPORATION,
as U.S. Borrower
 
 
By:
/s/ David L. Laxton, III     Name: David L. Laxton, III     Title: Executive
Vice President and Chief Financial Officer  

 
 


EM HOLDINGS LLC,
as Holdings
 
 
By:
/s/ David L. Laxton, III     Name: David L. Laxton, III     Title: Executive
Vice President and Chief Financial Officer        

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 


ANNEX I


Notice Information


U.S. Revolving Credit Collateral Agent
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 9th Floor
Mail Code # TX1-2921
Dallas, Texas 75201
Attention: Timothy J. Whitefoot
Telecopy: (214) 965-4731




Notes Collateral Agent
The Bank of New York Mellon Trust Company, N.A.
10161 Centurion Pkwy. N., 2nd Floor
Jacksonville, Florida 32256
Attention:  Geraldine Creswell, Vice President
Telecopy:  (904) 645-1921
Telephone:  (904) 998-4724







